PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (the Fund) Diversified International Account (Class 1 & 2) Equity Income Account (Class 1 & 2) Income Account (Class 1 & 2) LargeCap Blend Account II (Class 1 & 2) LargeCap Growth Account (Class 1 & 2) Money Market Account (Class 1 & 2) Mortgage Securities Account (Class 1 & 2) Principal Capital Appreciation Account (Class 1 & 2) Short-Term Income Account (Class 1 & 2) SmallCap Growth Account II (Class 1 & 2) Strategic Asset Management Balanced Portfolio (Class 1 & 2) Strategic Asset Management Conservative Balanced Portfolio (Class 1 & 2) Strategic Asset Management Conservative Growth Portfolio (Class 1 & 2) Strategic Asset Management Flexible Income Portfolio (Class 1 & 2)) Strategic Asset Management Strategic Growth Portfolio (Class 1 & 2)) This prospectus describes a mutual fund organized by Principal Life Insurance Company ® (Principal Life). The Fund provides a choice of investment objectives through the Accounts listed above. The date of this Prospectus is May 1, 2010. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS ACCOUNT SUMMARIES Diversified International Account 3 Equity Income Account 6 Income Account 9 LargeCap Blend Account II 13 LargeCap Growth Account 17 Money Market Account 20 Mortgage Securities Account 24 Principal Capital Appreciation Account (f/k/a West Coast Equity Account) 27 Short-Term Income Account 30 SmallCap Growth Account II 34 Strategic Asset Management Flexible Income Portfolio 38 Strategic Asset Management Conservative Balanced Portfolio 43 Strategic Asset Management Balanced Portfolio 48 Strategic Asset Management Conservative Growth Portfolio 52 Strategic Asset Management Strategic Growth Portfolio 56 ADDITIONAL INFORMATION 61 PRICING OF ACCOUNT SHARES 71 DIVIDENDS AND DISTRIBUTIONS 72 MANAGEMENT OF THE FUND 72 DISTRIBUTION PLAN 78 GENERAL INFORMATION ABOUT AN ACCOUNT 80 Frequent Trading and Market Timing (Abusive Trading Practices) 80 Eligible Purchasers 81 Shareholder Rights 81 Purchase of Account Shares 82 Sale of Account Shares 82 Restricted Transfers 83 Financial Statements 83 TAX INFORMATION 83 FINANCIAL HIGHLIGHTS 83 APPENDIX A - DESCRIPTION OF BOND RATINGS 99 ADDITIONAL INFORMATION 102 D IVERSIFIED I NTERNATIONAL A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.84% 0.84% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.91% 1.16% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Diversified International Account - Class 1 $ 93 $290 $504 $1,120 Diversified International Account - Class 2 118 368 638 1,409 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 105.5% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital in markets outside of the U.S. who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international stocks which trade in non-U.S. currencies. Principal Investment Strategies The Account invests in a portfolio of equity securities of companies domiciled in any of the nations of the world. The Account invests in foreign securities, which are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Primary consideration is given to securities of corporations of developed areas, such as Western Europe, Canada, Australia, New Zealand, and the Pacific Islands. However, the Account may invest in emerging market securities in an attempt to achieve its investment objective. The Account will invest in equity securities of small, medium, and large capitalization companies. The Account has no limitation on the percentage of assets that are invested in any one country or denominated in any one currency. However, under normal circumstances, the Account intends to invest at least 80% of its net assets in companies in at least three different countries. One of those countries may be the U.S. though currently the Account does not intend to invest in equity securities of U.S. companies. The equity management philosophy of Principal Global Investors, LLC (PGI) is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. PGI uses a research-driven investment approach to minimize unintended portfolio risks (including sector and market cap biases relative to the index) so that stock selection drives performance. The Account may actively trade securities in an attempt to achieve its investment objective. The Account may engage in certain options transactions, enter into financial futures contracts and related options for the purpose of portfolio hedging, and enter into currency forwards or futures contracts and related options for the purpose of currency hedging. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 21.14% Lowest return for a quarter during the period of the bar chart above: Q3 08 -24.01% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Diversified International - Class 1 (inception 05/02/1994) 27.30% 4.72% 1.62% Diversified International - Class 2 (inception 01/08/2007) MSCI ACWI Ex-US Index (reflects no deduction for fees, expenses, or taxes) 41.45 5.83 2.71 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Paul H. Blankenhagen (since 2003), Portfolio Manager  Juliet Cohn (since 2004), Portfolio Manager  Chris Ibach (since 2005), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. E QUITY I NCOME A CCOUNT Objective: The Account seeks to provide a relatively high level of current income and long-term growth of income and capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.53% 0.53% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.54% 0.79% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Equity Income Account - Class 1 $55 $173 $302 $677 Equity Income Account - Class 2 81 252 439 978 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 44.0% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors who seek dividends to be reinvested for growth and who can accept fluctuations in the value of investments and the risks of investing in real estate investment trust (REIT) securities, below-investment grade bonds, or foreign securities. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in dividend-paying common stocks and preferred stocks. The Account usually invests in large cap stocks, which as of the most recent calendar year end ranged between $1.1 billion and $323.7 billion, as defined by the S&P 500 Index, but may also invest in mid cap stocks, which as of the most recent calendar year end ranged between $0.03 billion and $15.5 billion, as defined by the Russell Midcap Index. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account may invest up to 20% in fixed-income securities of any maturity, including below- investment-grade fixed-income securities (sometimes called junk bonds) (rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys) and preferred securities. The Account may invest up to 20% of its assets in real estate investment trust securities. The Account may invest in securities of foreign issuers. In selecting investments for the Account, Edge Asset Management, Inc. (Edge) looks for investments that provide regular income in addition to some opportunity for capital appreciation. Equity investments are typically made in value stocks currently selling for less than Edge believes they are worth. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The S&P 500/Citigroup Value Index (formerly known as S&P 500/Barra Value Index) is used to show the performance of value stocks within the S&P 500 Index. Highest return for a quarter during the period of the bar chart above: Q2 03 15.69% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.89% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Equity Income Account - Class 1 (inception 04/28/1998) 20.00% 1.68% 6.43% Equity Income Account - Class 2 (inception 05/01/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 S&P 500/Citigroup Value Index (reflects no deduction for fees, expenses, or taxes) 21.18 -0.27 1.20 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  David W. Simpson (since 2008), Portfolio Manager  Joseph T. Suty (since 2005), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. I NCOME A CCOUNT Objective: The Account seeks to provide a high level of current income consistent with preservation of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.51% 0.76% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Income Account - Class 1 $52 $164 $285 $640 Income Account - Class 2 78 243 422 942 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 23.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund, and who are willing to accept the risks associated with investing in junk bonds, foreign securities, and real estate investment trust (REIT) securities. Principal Investment Strategies Under normal circumstances, the Account invests primarily in a diversified pool of fixed-income securities including corporate securities, U.S. government securities, and mortgage-backed securities (including collateralized mortgage obligations), up to 35% of which may be in below investment-grade fixed-income securities (sometimes called junk bonds) (rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys). The Account may also invest in convertible securities, preferred securities, foreign securities, and real estate investment trust (REIT) securities. This Account may be used as part of a fund of funds strategy. The Account may enter into dollar roll transactions, which may involve leverage. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. During the fiscal year ended December 31, 2009, the average rating of the Accounts assets, based on market value at each month-end, were as follows (all ratings are by Moodys): 27.08% in securities rated Aaa 4.29% in securities rated Ba 0.03% in securities rated C 1.32% in securities rated Aa 9.13% in securities rated B 2.37% in securities not rated 17.49% in securities rated A 3.03% in securities rated Caa 35.25% in securities rated Baa 0.01% in securities rated Ca Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 7.98% Lowest return for a quarter during the period of the bar chart above: Q3 08 -4.21% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Income Account - Class 1 (inception 05/07/1993) 18.37% 5.38% 7.02% Income Account - Class 2 (inception 11/06/2001) Citigroup U.S. Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses, or taxes) 5.06 5.22 6.47 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  John R. Friedl (since 2005), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP B LEND A CCOUNT II Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.75% 0.75% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.76% 1.01% Fee Waiver Total Annual Account Operating Expenses after Fee Waiver 0.74% 0.99% Principal has contractually agreed to limit the Accounts Management Fees through the period ending April 30, 2011. The fee waiver will reduce the Accounts Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap Blend Account II - Class 1 $ 76 $240 $420 $ 940 LargeCap Blend Account II - Class 2 101 319 555 1,234 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 79.0% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in an aggressively managed portfolio of common stocks, but who prefer investing in larger, established companies. Principal Investment Strategies The Account pursues its investment objective by investing primarily in equity securities of U.S. companies. Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalizations within the range of companies in the S&P 500 Index (as of the most recent calendar year end, this range was between approximately $1.1 billion and $323.7 billion)) at the time of purchase. Market capitalization is defined as total current market value of a company's outstanding common stock. As a blend fund, the Account assets will be invested in equity securities with both growth and value characteristics. Foreign stocks may also be purchased in keeping with Account objectives. The market capitalization of companies in the Account's portfolio and the S&P 500 Index will change over time, and the Account will not automatically sell or cease to purchase equity securities of a company it owns if the company's market capitalization falls outside of the index range. T. Rowe Price Associates, Inc. (T. Rowe Price) uses a disciplined portfolio construction process whereby it weights each sector and industry approximately the same as the S&P 500 Index. Within each sector and industry, the weighting of individual Account holdings can vary significantly from their weighting within the S&P 500 Index. T. Rowe Prices portfolio is constructed to outperform the S&P 500 Index by overweighting those stocks that are viewed favorably relative to their weighting in the Index, and underweighting or avoiding those stocks that are viewed negatively. T. Rowe Price equity analysts select stocks within industries where they have focused expertise. The analysts actively select stocks from the industries they cover, and determine the stocks weights within their industry- specific portfolios, based on fundamental research, which considers various factors such as the quality of the business franchise, earnings growth potential of a company, and valuation. ClearBridge Advisors, LLC (ClearBridge) seeks to construct an investment portfolio with a weighted average market capitalization similar to the S&P 500 Index. ClearBridge uses fundamental analysis to identify companies it views as high quality and to determine whether it believes the companies' equity securities are relatively over- or under-valued. ClearBridge favors companies with above-average growth in dividend yields. Principal Management Corporation invests between 10% and 40% of the Account's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Account's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Account compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Account's benchmark index. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 17.08% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.92% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (05/01/2002) LargeCap Blend Account II - Class 1 (inception 05/01/2002) 29.67% 1.01% 2.56% LargeCap Blend Account II - Class 2 (inception 01/08/2007) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 2.46 Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): ClearBridge Advisors, LLC  Scott Glasser (since 2009), Senior Portfolio Manager and Managing Director  Michael Kagan (since 2009), Senior Portfolio Manager and Managing Director T. Rowe Price Associates, Inc.  Anna M. Dopkin (since 2007), Vice President  Ann M. Holcomb (since 2009), Vice President Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP G ROWTH A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.68% 0.68% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.69% 0.94% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap Growth Account - Class 1 $70 $221 $384 $ 859 LargeCap Growth Account - Class 2 96 300 520 1,155 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 89.5% of the average value of its portfolio. The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Principal Investment Strategies The Account invests primarily in equity securities of large capitalization companies with strong earnings growth potential. Under normal circumstances, the Account invests at least 80% of its net assets in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 ® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $323.7 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account invests in growth stocks; growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. To meet its investment objective, the Account may invest in initial public offerings and foreign securities. This Account may be used as part of a fund of funds strategy. Columbus Circle Investors (CCI) uses a bottom-up approach (focusing on individual stock selection rather than forecasting market trends) in its selection of individual securities that it believes have an above average potential for earnings growth. Selection is based on the premise that companies doing better than expected will have rising securities prices, while companies producing less than expected results will not. CCI refers to its discipline as positive momentum and positive surprise. Through in depth analysis of company fundamentals in the context of the prevailing economic environment, CCIs team of investment professionals selects companies that meet the criteria of positive momentum in a companys progress and positive surprise in reported results. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q3 09 15.79% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.99% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years LargeCap Growth Account - Class 1 (inception 05/02/1994) 27.01% 1.85% -3.24% LargeCap Growth Account - Class 2 (inception 01/08/2007) -3.49 Russell 1000 Growth Index (reflects no deduction for fees, expenses, or taxes) 37.21 1.63 -3.99 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Columbus Circle Investors  Thomas J. Bisighini (since 2009), Senior Vice President/Co-Portfolio Manager  Anthony Rizza (since 2005), Senior Managing Director/Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. M ONEY M ARKET A CCOUNT Objective: The Account seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.41% 0.41% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.04 0.04 Acquired Fund Fees and Expenses Total Annual Account Operating Expenses 0.47% 0.72% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Money Market Account - Class 1 $48 $151 $263 $591 Money Market Account - Class 2 74 230 401 894 Investor Profile: The Account may be an appropriate investment for investors seeking monthly dividends without incurring much principal risk. As with all mutual funds, the value of the Accounts assets may rise or fall. Although the Account seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the Account. An investment in the Account is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Principal Investment Strategies The Account invests its assets in a portfolio of high quality, short-term money market instruments. The investments are U.S. dollar denominated securities which Principal Global Investors, LLC (PGI) believes present minimal credit risks. At the time the Account purchases each security, it is an eligible security as defined in the regulations issued under the Investment Company Act of 1940, as amended. The Account maintains a dollar weighted average portfolio maturity of 90 days or less. It intends to hold its investments until maturity. However, the Account may sell a security before it matures:  to take advantage of market variations;  to generate cash to cover sales of Account shares by its shareholders; or  upon revised credit opinions of the securitys issuer. The sale of a security by the Account before maturity may not be in the best interest of the Account. The sale of portfolio securities usually results in a taxable event. It is the policy of the Account to be as fully invested as possible to maximize current income. Securities in which the Account invests include:  securities issued or guaranteed by the U.S. government, including Treasury bills, notes and bonds;  securities issued or guaranteed by agencies or instrumentalities of the U.S. government. These are backed either by the full faith and credit of the U.S. government or by the credit of the particular agency or instrumentality;  bank obligations including:  certificates of deposit which generally are negotiable certificates against funds deposited in a commercial bank; or,  bankers acceptances which are time drafts drawn on a commercial bank, usually in connection with international commercial transactions.  commercial paper which is short-term promissory notes issued by U.S. or foreign corporations primarily to finance short-term credit needs;  corporate debt consisting of notes, bonds or debentures which at the time of purchase by the Account has 397 days or less remaining to maturity;  repurchase agreements under which securities are purchased with an agreement by the seller to repurchase the security at the same price plus interest at a specified rate. Generally these have a short maturity (less than a week) but may also have a longer maturity; and  taxable municipal obligations which are short-term obligations issued or guaranteed by state and municipal issuers which generate taxable income. Among the certificates of deposit typically held by the Account are Eurodollar and Yankee obligations which are issued in U.S. dollars by foreign banks and foreign branches of U.S. banks. Before the Sub-Advisor selects a Eurodollar or Yankee obligation, however, the foreign issuer undergoes the same credit-quality analysis and tests of financial strength as an issuer of domestic securities. As with all mutual funds, the value of the Accounts assets may rise or fall. Although the Account seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the Account. An investment in the Account is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Municipal Securities Risk. Principal and interest payments on municipal securities may not be guaranteed by the issuing body and may be payable only from a particular source. That source may not perform as expected and payment obligations may not be made or made on time. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q4 00 1.56% Lowest return for a quarter during the period of the bar chart above: Q4 09 0.00% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Money Market Account - Class 1 (inception 03/18/1983) 0.22% 3.01% 2.80% Money Market Account - Class 2 (inception 01/08/2007) Barclays Capital U.S. Treasury Bellwethers 3 Month Index (reflects no deduction for fees, expenses, or taxes) 0.23 3.09 3.02 To obtain the Accounts current yield information, call 1-800-852-4450 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Tracy Reeg (since 2004), Portfolio Manager  Alice Robertson (since 2000), Trader Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. M ORTGAGE S ECURITIES A CCOUNT Objective: The Account seeks to provide a high level of current income consistent with safety and liquidity. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees N/A N/A Total Annual Account Operating Expenses 0.50% 0.75% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Mortgage Securities Account - Class 1 $51 $160 $280 $628 Mortgage Securities Account - Class 2 77 240 417 930 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 22.4% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Account invests primarily in mortgage-backed securities, including collateralized mortgage obligations. The Account may also invest in dollar rolls, which may involve leverage. Under normal circumstances, the Account invests at least 80% of its net assets in mortgage-backed securities, including collateralized mortgage obligations, and in other obligations that are secured by mortgages or mortgage- backed securities, including repurchase agreements. The Account focuses on the mortgage-backed securities sector. The Account may also invest in U.S. government securities. Certain issuers of U.S. government securities are sponsored or chartered by Congress but their securities are neither issued or guaranteed by the U.S. Treasury. The Account may use futures, options, swaps and derivative instruments to hedge or protect its portfolio from adverse movements in securities prices and interest rates. The Account invests in mortgage securities which represent good longer term value, taking into account potential returns, prepayment and credit risk as well as deal-structure where appropriate. The Account also invests in Treasury and Agency securities primarily for duration and liquidity management purposes. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Industry Concentration (Sector) Risk. A fund that concentrates investments in a particular industry or group of industries (e.g., real estate, technology, financial services) has greater exposure than other funds to market, economic and other factors affecting that industry or sector. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. On March 1, 2004, the investment policies of the predecessor Fund were modified. As a result, the predecessor Funds performance for periods prior to that date may not be representative of the performance it would have achieved had its current investment policies been in place. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q3 01 4.24% Lowest return for a quarter during the period of the bar chart above: Q2 04 -1.26% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Mortgage Securities Account - Class 1 (inception 05/06/1993) 6.47% 4.88% 5.65% Mortgage Securities Account - Class 2 (inception 11/06/2001) Citigroup Mortgage Index (reflects no deduction for fees, expenses, or taxes) 5.76 5.81 6.50 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Scott J. Peterson (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL C APITAL A PPRECIATION A CCOUNT ( F / K / A W EST C OAST E QUITY A CCOUNT ) Objective: The Account seeks to provide long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.62% 0.62% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.64% 0.89% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal Capital Appreciation Account - Class 1 $65 $205 $357 $ 798 Principal Capital Appreciation Account - Class 2 91 284 493 1,096 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 23.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth, as well as the risks of investing in below investment grade bonds and REIT securities. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of small, medium, and large capitalization companies. The Account may invest up to 20% of its assets in both real estate investment trust ("REIT") securities and below investment-grade fixed-income securities (sometimes called "junk bonds") (rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys). The Account may invest in securities of foreign issuers. This Account may be used as part of a fund of funds strategy. In selecting investments for the Account, Edge Asset Management, Inc. (Edge) selects equity securities based upon rigorous fundamental analysis that assesses the quality of each company's business, earnings growth potential, and stock valuation. Edge seeks to invest in good businesses that are well-managed, hold competitive advantages and generate high returns on invested capital. Also taken into consideration is the industry in which a company operates, its position in the marketplace and the barriers to entry to prevent further competition. Edge seeks to buy companies at attractive prices compared to their business value. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 01 30.34% Lowest return for a quarter during the period of the bar chart above: Q3 01 -25.94% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Principal Capital Appreciation Account - Class 1 (inception 04/28/1998) 29.82% 2.73% 5.01% Principal Capital Appreciation Account - Class 2 (inception 11/06/2001) Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 -0.20 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Philip M. Foreman (since 2002), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S HORT -T ERM I NCOME A CCOUNT Objective: The Account seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.51% 0.76% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Short-Term Income Account - Class 1 $52 $164 $285 $640 Short-Term Income Account - Class 2 78 243 422 942 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 24.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Account invests in high quality short-term bonds and other fixed-income securities that, at the time of purchase, are rated BBB- or higher by Standard & Poors Rating Service or Baa3 or higher by Moodys Investors Service, Inc. or, if unrated, in the opinion of Edge Asset Management, Inc. (Edge) of comparable quality. Under normal circumstances, the Account maintains an effective maturity of five years or less and a dollar-weighted average duration of three years or less. The Accounts investments may also include corporate securities, U.S. and foreign government securities, repurchase agreements, mortgage-backed and asset-backed securities, and real estate investment trust securities. The Account may invest in foreign fixed-income securities, primarily bonds of foreign governments or their political subdivisions, foreign companies and supranational organizations, including non-U.S. dollar-denominated securities and U.S. dollar-denominated fixed-income securities issued by foreign issuers and foreign branches of U.S. banks. The Account may invest in preferred securities. The Account may enter into dollar roll transactions, which may involve leverage. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 3.23% Lowest return for a quarter during the period of the bar chart above: Q4 08 -2.03% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Short-Term Income Account - Class 1 (inception 01/12/1994) 9.94% 3.96% 4.99% Short-Term Income Account - Class 2 (inception 11/06/2001) Citigroup Broad Investment-Grade Credit 1-3 Years Index (reflects no deduction for fees, expenses, or taxes) 11.04 4.73 5.50 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Scott J. Peterson (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S MALL C AP G ROWTH A CCOUNT II Objective: The Account seeks long-term growth of capital Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 1.03% 1.28% Fee Waiver Total Annual Account Operating Expenses after Fee Waiver 1.01% 1.26% Principal has contractually agreed to limit the Accounts Management Fees through the period ending April 30, 2011. The fee waiver will reduce the Accounts Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 SmallCap Growth Account II - Class 1 $103 $325 $566 $1,257 SmallCap Growth Account II - Class 2 128 403 700 1,543 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 134.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Principal Investment Strategies The Account pursues its investment objective by investing primarily in equity securities. Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations equal to or smaller than the greater of 1) $2.5 billion or 2) the highest market capitalization of the companies in the Russell 2000 Growth Index (as of the most recent calendar year end, this range was between approximately $0.01 billion and $5.1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account invests in growth stocks; growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. The Account may invest in securities of foreign companies. The Account may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. This Account may be used as part of a fund of funds strategy. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. Utilizing fundamental analysis, Emerald Advisers, Inc. (Emerald) seeks to invest in the common stock of companies with distinct competitive advantages, strong management teams, leadership positions, high revenue and earnings growth rates versus peers, differentiated growth drivers and limited sell-side research. Essex Investment Management Company, LLC (Essex) selects stocks of companies that are exhibiting improving business fundamentals and that Essex believes are undervalued relative to each companys future growth potential. Ordinarily, the Account will invest in companies from all sectors of the market based on Essexs fundamental research and analysis of various characteristics, including financial statements, sales and expense trends, earnings estimates, market position of the company and industry outlook. Essex uses earnings models to value a company against its own history, the industry and the market to identify securities that are undervalued relative to their future growth potential. Ordinarily, the Account will sell a stock if the business fundamentals demonstrate a significant deterioration, or if the valuation is no longer attractive relative to Essexs long-term growth expectations. Principal Management Corporation invests between 10% and 40% of the Account's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Account's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Account compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Account's benchmark index. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q4 01 28.33% Lowest return for a quarter during the period of the bar chart above: Q3 01 -37.66% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SmallCap Growth Account II - Class 1 (inception 05/01/1998) 31.74% -1.10% -6.96% SmallCap Growth Account II - Class 2 (inception 01/08/2007) -1.37 -7.22 Russell 2000 Growth Index (reflects no deduction for fees, expenses, or taxes) 34.47 0.87 -1.37 Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Emerald Advisers, Inc.  Joseph W. Garner (since 2005), Portfolio Manager and Director of Research  Kenneth G. Mertz II (since 1992), Portfolio Manager, Chief Investment Officer, and President  Peter J. Niedland (since 2009), Portfolio Manager  Stacey L. Sears (since 2002), Portfolio Manager and Senior Vice President Essex Investment Management Company, LLC  Nancy B. Prial (since 2006), Portfolio Manager and Senior Principal Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) F LEXIBLE I NCOME P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). In general, relative to the other Portfolios, the Flexible Income Portfolio should offer investors the potential for a high level of income and a low level of capital growth, while exposing them to a low level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.84% 1.09% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Flexible Income Portfolio - Class 1 $ 86 $268 $466 $1,037 Flexible Income Portfolio - Class 2 111 347 601 1,329 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 20.1% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a high level of income and a low level of capital growth, with exposure to a low level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  invests up to 40% of its assets in any single fixed-income fund as well as cash equivalents  generally invests no more than 30% of its net assets in equity funds  may invest up to 30% of its assets in any single equity fund The Portfolio may temporarily exceed these percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate. The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. The Portfolio has less exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. The predecessor funds performance in 1999 benefited from the agreement of Edge and its affiliates to limit the funds expenses. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The S&P 500 Index is used to show performance of the large cap U.S. equity market. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 25/75 are 25% S&P 500 Index are 75% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 10.44% Lowest return for a quarter during the period of the bar chart above: Q4 08 -6.95% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Flexible Income Portfolio - Class 1 (inception 09/09/1997) 19.95% 3.93% 5.18% SAM Flexible Income Portfolio - Class 2 (inception 11/06/2001) Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Capital Benchmark (25/75) (reflects no deduction for fees, expenses or taxes) 11.16 4.05 4.74 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. In general, relative to the other Portfolios, the Conservative Balanced Portfolio should offer investors the potential for a medium to high level of income and a medium to low level of capital growth, while exposing them to a medium to low level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.88% 1.13% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Conservative Balanced Portfolio - Class 1 $ 90 $281 $488 $1,084 Conservative Balanced Portfolio - Class 2 115 359 622 1,375 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 9.1% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a medium to high level of income and medium to low level of capital growth, with exposure to a medium to low level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  invests between 40% and 80% of its net assets in a combination of fixed-income funds and cash equivalents and between 20% and 60% of its net assets in equity funds  may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents  may invest up to 30% of its assets in any single equity fund The Portfolio may temporarily exceed these percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate. The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. The Portfolio has less exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Effective August 1, 2000, the investment objective and policies of the predecessor fund changed. Accordingly, the performance of the predecessor fund shown above may not reflect what the predecessor funds performance would have been under its current investment objective and policies. The predecessor funds performance between 1999 and 2003 benefited from the agreement of Edge and its affiliates to limit the predecessor funds expenses. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The S&P 500 Index is used to show performance of the large cap U.S. equity market. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 40/60 are 40% S&P 500 Index and 60% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 11.00% Lowest return for a quarter during the period of the bar chart above: Q4 08 -10.39% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Conservative Balanced Portfolio - Class 1 (inception 04/23/1998) 21.15% 3.68% 4.79% SAM Conservative Balanced Portfolio - Class 2 (inception 11/06/2001) Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Capital Benchmark (40/60) (reflects no deduction for fees, expenses, or taxes) 14.27 3.43 3.71 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. In general, relative to the other Portfolios, the Balanced Portfolio should offer investors the potential for a medium level of income and a medium level of capital growth, while exposing them to a medium level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.92% 1.17% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Balanced Portfolio - Class 1 $ 94 $293 $509 $1,131 Balanced Portfolio - Class 2 119 372 644 1,420 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 3.2% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a medium level of income and capital growth, with exposure to a medium level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  invests between 30% and 70% of its net assets in equity funds and between 30% and 70% of its net assets in fixed-income funds and cash equivalents  may invest up to 30% of its assets in any single equity fund  may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolio to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Accounts performance from year to year and by showing how the Accounts average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 60/40 are 60% S&P 500 Index and 40% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 13.21% Lowest return for a quarter during the period of the bar chart above: Q4 08 -14.58% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Balanced Portfolio - Class 1 (inception 06/03/1997) 23.84% 3.10% 3.75% SAM Balanced Portfolio - Class 2 (inception 11/06/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 Capital Benchmark (60/40) (reflects no deduction for fees, expenses, or taxes) 18.40 2.52 2.25 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Conservative Growth Portfolio should offer investors the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.96% 1.21% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Conservative Growth Portfolio - Class 1 $ 98 $306 $531 $1,178 Conservative Growth Portfolio - Class 2 123 384 665 1,466 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 12.0% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a low to medium level of income and a medium to high level of capital growth, with exposure to a medium to high level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  generally invests at least 60% of its net assets in equity funds  may invest up to 40% of its assets in any single equity fund  may invest up to 30% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Accounts performance from year to year and by showing how the Accounts average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 80/20 are 80% S&P 500 Index and 20% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 14.61% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.24% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Conservative Growth Portfolio - Class 1 (inception 06/03/1997) 25.70% 1.99% 2.35% SAM Conservative Growth Portfolio - Class 2 (inception 11/06/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 Capital Benchmark (80/20) (reflects no deduction for fees, expenses, or taxes) 22.47 1.52 0.70 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) S TRATEGIC G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Strategic Growth Portfolio should offer investors the potential for a high level of capital growth, and a corresponding level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.02 0.02 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.99% 1.24% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Strategic Growth Portfolio - Class 1 $101 $315 $547 $1,213 Strategic Growth Portfolio - Class 2 126 393 681 1,500 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 8.1% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a high level of capital growth, with a corresponding level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  generally invests at least 75% of its net assets in equity funds  may invest up to 50% of its assets in any single equity fund  may invest up to 25% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Accounts performance from year to year and by showing how the Accounts average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. The predecessor funds performance in 1999 benefited from the agreement of Edge and its affiliates to limit the predecessor funds expenses. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The Investment Advisor and Sub-Advisor believe the S&P 500 Index is a better representation of the investment universe for this Accounts investment philosophy than the Barclays Capital Aggregate Bond Index or the Russell 3000 Index. The Barclays Capital Aggregate Bond Index shows performance of domestic taxable fixed-income securities. The Russell 3000 Index shows performance of the largest 3000 US companies representing approximately 98% of the investable US equity market. Highest return for a quarter during the period of the bar chart above: Q2 03 16.85% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.38% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Strategic Growth Portfolio - Class 1 (inception 06/03/1997) 27.45% 1.26% 1.38% SAM Strategic Growth Portfolio - Class 2 (inception 11/06/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 -0.20 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Each Account's investment objective is described in the summary description of each Account. The Board of Directors may change an Account's objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Account. If there is a material change to the Accounts investment objective or investment strategies, you should consider whether the Account remains an appropriate investment for you. There is no guarantee that an Account will meet its objective. Each Account is designed to be a portion of an investor's portfolio. None of the Accounts is intended to be a complete investment program. Investors should consider the risks of each Account before making an investment and be prepared to maintain the investment during periods of adverse market conditions. It is possible to lose money by investing in the Accounts. Each Account is subject to risk of being an underlying fund to the extent that a fund of fund invests in the Account. The following table lists the Accounts and identifies whether the strategies and risks discussed in this section are principal, non-principal, or not applicable to each Account. The risks described below for the Accounts that operate as fund of funds - the Strategic Asset Management (SAM) Portfolios - are risks at the fund of funds level. These Accounts are also subject to the risks of the underlying funds in which they invest. The Statement of Additional Information (SAI) contains additional information about investment strategies and their related risks. The term Account, as used in this section, includes any of the investment portfolios of Principal Funds, Inc. in which the SAM Portfolios may invest from time to time at the discretion of Edge, the Sub-Advisor for the SAM Portfolios. PRINCIPAL INVESTMENT STRATEGIES DIVERSIFIED EQUITY LARGECAP LARGECAP MONEY MORTGAGE CAPITAL AND RISKS INTERNATIONAL INCOME INCOME BLEND II GROWTH MARKET SECURITIES APPRECIATION Bank Loans (also known as NA Non-principal Senior Floating Rate Interests)NA Non-principal Non-principal NA NA NA Convertible Securities Non-principal Non-principal Non-principal Non-principal Non-principal NA NA Non-principal Counterparty Risk Principal Principal Principal Non-principal Non-principal Principal Principal Principal Credit Risk Non-principal Principal Principal NA NA Principal Principal Principal Derivatives Principal Non-principal Principal NA Non-principal NA Principal Non-principal Equity Securities Principal Principal Non-principal Principal Principal NA NA Principal Exchange Traded Funds NA Non-principal (ETFs) Non-principal Non-principal NA Non-principal Non-principal NA Fixed-Income Securities Non-principal Principal Principal Non-principal Non-principal Principal Principal Principal Foreign Investing Principal Principal Principal Principal Principal Principal NA Principal Fund of Funds NA NA NA NA NA NA NA NA High Yield Securities NA Principal Principal NA NA NA NA Principal Initial Public Offerings ("IPOs")Non-principal Non-principal NA Non-principal Principal NA NA Non-principal Interest Rate Changes NA Principal Principal NA NA Principal Principal Principal Liquidity Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Management Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships Non-principal Non-principal NA Non-principal Non-principal NA NA Non-principal Municipal Obligations and Non-principal Non-principal AMT-Subject Bonds NA Non-principal Non-principal NA NA NA PRINCIPAL INVESTMENT STRATEGIES DIVERSIFIED EQUITY LARGECAP LARGECAP MONEY MORTGAGE CAPITAL AND RISKS INTERNATIONAL INCOME INCOME BLEND II GROWTH MARKET SECURITIES APPRECIATION Real Estate Investment TrustsNon-principal Principal Principal Non-principal Non-principal NA Non-principal Principal Repurchase Agreements Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Principal Non-principal Securities Lending Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Small and Medium NA Principal Capitalization Companies Principal Principal Non-principal Non-principal Non-principal NA Temporary Defensive Non-principal Non-principal Measures Non-principal Non-principal Non-principal Non-principal Non-principal NA Underlying Funds Principal Principal Principal NA Principal NA Principal Principal SAM SAM SAM SAM INVESTMENT STRATEGIES SAM CONSERVATIVE CONSERVATIVE FLEXIBLE STRATEGIC SHORT-TERM SMALLCAP AND RISKS BALANCED BALANCED GROWTH INCOME GROWTH INCOME GROWTH II Bank Loans (also known as NA NA NA NA NA NA NA Senior Floating Rate Interests) Convertible Securities NA NA NA NA NA Non-principal Non-principal Counterparty Risk NA NA NA NA NA Principal Non-principal Credit Risk NA NA NA NA NA Principal NA Derivatives NA NA NA NA NA Principal Non-principal Equity Securities NA NA NA NA NA NA Principal Exchange Traded Funds (ETFs) NA NA NA NA NA NA Non-principal Fixed-Income Securities NA NA NA NA NA Principal Non-principal Foreign Investing NA NA NA NA NA Principal Principal Fund of Funds Principal Principal Principal Principal Principal NA NA High Yield Securities NA NA NA NA NA Non-principal NA Initial Public Offerings ("IPOs") NA NA NA NA NA NA Principal Interest Rate Changes NA NA NA NA NA Principal NA Liquidity Risk NA NA NA NA NA Non-principal Non-principal Management Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships NA NA NA NA NA NA Non-principal Municipal Obligations and AMT- NA NA NA NA NA Non-principal NA Subject Bonds Real Estate Investment Trusts NA NA NA NA NA Principal Non-principal Repurchase Agreements NA NA NA NA NA Non-principal Non-principal Securities Lending Risk NA NA NA NA NA Non-principal Non-principal Small and Medium NA NA NA NA NA Non-principal Principal Capitalization Companies Temporary Defensive Measures Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Underlying Funds NA NA NA NA NA Principal Principal These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. Securities and Investment Practices Market Volatility. The value of an Accounts portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the Accounts investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. It is possible to lose money when investing in the Account. Equity Securities. Equity securities include common stocks, preferred stocks, convertible securities, depositary receipts, rights (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price) . Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Fixed-Income Securities. Fixed-income securities include bonds and other debt instruments that are used by issuers to borrow money from investors (some examples include investment grade corporate bonds, mortgage-backed securities, U.S. government securities and asset-backed securities). The issuer generally pays the investor a fixed, variable, or floating rate of interest. The amount borrowed must be repaid at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are sold at a discount from their face values. Interest Rate Changes. Fixed-income securities are sensitive to changes in interest rates. In general, fixed-income security prices rise when interest rates fall and fall when interest rates rise. Longer term bonds and zero coupon bonds are generally more sensitive to interest rate changes. If interest rates fall, issuers of callable bonds may call (repay) securities with high interest rates before their maturity dates; this is known as call risk. In this case, an Account would likely reinvest the proceeds from these securities at lower interest rates, resulting in a decline in the Account's income. Credit Risk. Fixed-income security prices are also affected by the credit quality of the issuer. Investment grade debt securities are medium and high quality securities. Some bonds, such as lower grade or junk bonds, may have speculative characteristics and may be particularly sensitive to economic conditions and the financial condition of the issuers. To the extent that the mortgages underlying mortgage-backed securities are sub-prime mortgages (mortgages granted to borrowers whose credit histories would not support conventional mortgages), the risk of default is higher. Counterparty Risk . Counterparty risk is the risk that the issuer or guarantor of a fixed-income security or other obligation, the counterparty to a derivatives contract or repurchase agreement, or the borrower of a portfolios securities will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Management Risk The performance of an Account that is actively managed will reflect in part the ability of the advisor or sub-advisor(s) to make investment decisions that are suited to achieving the Accounts investment objective. The Accounts that are actively managed are prepared to invest in securities, sectors, or industries differently from the benchmark. If a sub- advisor's investment strategies do not perform as expected, the Account could underperform other funds with similar investment objectives or lose money. Liquidity Risk An Account is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the Accounts ability to sell particular securities or close derivative positions at an advantageous price. Accounts with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Repurchase Agreements Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Account sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by an Account collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Account holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Account bears a risk of loss. To minimize such risks, the Account enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well-capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Bank Loans (also known as Senior Floating Rate Interests) Bank loans hold the most senior position in the capital structure of a business entity (the Borrower), are typically secured by specific collateral, and have a claim on the assets and/or stock of the Borrower that is senior to that held by subordinated debtholders and stockholders of the Borrower. Bank loans are typically structured and administered by a financial institution that acts as the agent of the lenders participating in the bank loan. Bank loans are rated below- investment-grade, which means they are more likely to default than investment-grade loans. A default could lead to non-payment of income which would result in a reduction of income to the Account and there can be no assurance that the liquidation of any collateral would satisfy the Borrowers obligation in the event of non-payment of scheduled interest or principal payments, or that such collateral could be readily liquidated. Bank loans pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR) or the prime rate offered by one or more major United States banks. Bank loans generally are subject to mandatory and/or optional prepayment. Because of these mandatory prepayment conditions and because there may be significant economic incentives for the borrower to repay, prepayments of senior floating rate interests may occur. High Yield Securities Accounts may invest in debt securities rated BB+ or lower by Standard & Poors Ratings Services or Ba1 or lower by Moodys or, if not rated, determined to be of equivalent quality by the Manager or the Sub-Advisor. Such securities are sometimes referred to as high yield or junk bonds and are considered speculative; such securities could be in default at time of purchase. The Principal Funds, Inc. High Yield Fund may invest all of its assets in these securities and will generally invest at least 80% of its assets in such securities. Investment in high yield bonds involves special risks in addition to the risks associated with investment in highly rated debt securities. High yield bonds may be regarded as predominantly speculative with respect to the issuers continuing ability to meet principal and interest payments. Moreover, such securities may, under certain circumstances, be less liquid than higher rated debt securities. Analysis of the creditworthiness of issuers of high yield securities may be more complex than for issuers of higher quality debt securities. The ability of an Account to achieve its investment objective may, to the extent of its investment in high yield bonds, be more dependent on such credit analysis than would be the case if the Account were investing in higher quality bonds. High yield bonds may be more susceptible to real or perceived adverse economic and competitive industry conditions than higher-grade bonds. The prices of high yield bonds have been found to be less sensitive to interest rate changes than more highly rated investments, but more sensitive to adverse economic downturns or individual corporate developments. If the issuer of high yield bonds defaults, an Account may incur additional expenses to seek recovery. The secondary market on which high yield bonds are traded may be less liquid than the market for higher-grade bonds. Less liquidity in the secondary trading market could adversely affect the price at which an Account could sell a high yield bond and could adversely affect and cause large fluctuations in the daily price of the Accounts shares. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and liquidity of high yield bonds, especially in a thinly traded market. The use of credit ratings for evaluating high yield bonds also involves certain risks. For example, credit ratings evaluate the safety of principal and interest payments, not the market value risk of high yield bonds. Also, credit rating agencies may fail to change credit ratings in a timely manner to reflect subsequent events. If a credit rating agency changes the rating of a portfolio security held by an Account, the Account may retain the security if the Manager or Sub-Advisor thinks it is in the best interest of shareholders. Real Estate Investment Trusts Accounts may invest in real estate investment trust securities, herein referred to as REITs. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an investor in a REIT, the Account will be subject to the REITs expenses, including management fees, and will remain subject to the Accounts advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Internal Revenue Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Initial Public Offerings (IPOs) An IPO is a companys first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for an Account to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of additional shares and by concentration of control in existing management and principal shareholders. When the Accounts asset base is small, a significant portion of the Accounts performance could be attributable to investments in IPOs because such investments would have a magnified impact on the Account. As the Accounts assets grow, the effect of the Accounts investments in IPOs on the Accounts performance probably will decline, which could reduce the Accounts performance. Because of the price volatility of IPO shares, an Account may choose to hold IPO shares for a very short period of time. This may increase the turnover of the Accounts portfolio and lead to increased expenses to the Account, such as commissions and transaction costs. By selling IPO shares, the Account may realize taxable gains it will subsequently distribute to shareholders. Municipal Obligations and AMT-Subject Bonds The two principal classifications of municipal bonds are general obligation and revenue bonds. General obligation bonds are secured by the issuers pledge of its full faith and credit, with either limited or unlimited taxing power for the payment of principal and interest. Revenue bonds are not supported by the issuers full taxing authority. Generally, they are payable only from the revenues of a particular facility, a class of facilities, or the proceeds of another specific revenue source. AMT-subject bonds are municipal obligations issued to finance certain private activities, such as bonds used to finance airports, housing projects, student loan programs, and water and sewer projects. Interest on AMT-subject bonds is an item of tax preference for purposes of the federal individual alternative minimum tax (AMT) and will also give rise to corporate alternative minimum taxes. See Tax Considerations for a discussion of the tax consequences of investing in the Accounts. Current federal income tax laws limit the types and volume of bonds qualifying for the federal income tax exemption of interest, which may have an effect upon the ability of the Account to purchase sufficient amounts of tax-exempt securities. Derivatives Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect an Account from exposure to changing interest rates, securities prices, or currency exchange rates and for cash management purposes as a low- cost method of gaining exposure to a particular securities market without investing directly in those securities. The Accounts may enter into put or call options, futures contracts, options on futures contracts, over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. An Account will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the Account (denominated or generally quoted or currently convertible into the currency). The Accounts may enter into forward commitment agreements (not as a principal investment strategy), which call for the Account to purchase or sell a security on a future date at a fixed price. Each of the Accounts may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, no Account may invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the Account or the reference currency relates to an eligible investment for the Account. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If an Accounts Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Accounts investment, these techniques could result in a loss. These techniques may increase the volatility of an Account and may involve a small investment of cash relative to the magnitude of the risk assumed. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index, or other financial asset will not move in the direction the Manager or Sub-Advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than an Accounts initial investment; and  the possibility that the counterparty may fail to perform its obligations. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. Exchange Traded Funds (ETFs) These are a type of index or actively managed fund bought and sold on a securities exchange. An ETF trades like common stock. Shares in an index ETF represent an interest in a fixed portfolio of securities designed to track a particular market index. An Account could purchase shares issued by an ETF to gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although ETFs have management fees that increase their costs. Account shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Convertible Securities Convertible securities are fixed-income securities that an Account has the right to exchange for equity securities at a specified conversion price. The option allows the Account to realize additional returns if the market price of the equity securities exceeds the conversion price. For example, the Account may hold fixed-income securities that are convertible into shares of common stock at a conversion price of $10 per share. If the market value of the shares of common stock reached $12, the Account could realize an additional $2 per share by converting its fixed-income securities. Convertible securities have lower yields than comparable fixed-income securities. In addition, at the time a convertible security is issued, the conversion price exceeds the market value of the underlying equity securities. Thus, convertible securities may provide lower returns than non-convertible fixed-income securities or equity securities depending upon changes in the price of the underlying equity securities. However, convertible securities permit the Account to realize some of the potential appreciation of the underlying equity securities with less risk of losing its initial investment. An Account treats convertible securities as both fixed-income and equity securities for purposes of investment policies and limitations because of their unique characteristics. An Account may invest in convertible securities without regard to their ratings. Foreign Investing For the purpose of this restriction, foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Account assets is not invested and earning no return. If an Account is unable to make intended security purchases due to settlement problems, the Account may miss attractive investment opportunities. In addition, an Account may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect an Accounts investments in those countries. In addition, an Account may also suffer losses due to nationalization, expropriation or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility or exchange rates could result in investment losses for an Account. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Account investors. To protect against future uncertainties in foreign currency exchange rates, the Accounts are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Accounts intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which an Account has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of an Accounts portfolio. An Account may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. An Account may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the foreign securities to which they relate. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Account to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods extremely high, rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. An Account could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Small and Medium Capitalization Companies Accounts may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years of continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companys growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Master Limited Partnerships Certain Accounts invest in master limited partnerships (MLPs). MLPs tend to pay relatively higher distributions than other types of companies. The amount of cash that each individual MLP can distribute to its partners will depend on the amount of cash it generates from operations, which will vary from quarter to quarter depending on factors affecting the market generally and on factors affecting the particular business lines of the MLP. Available cash will also depend on the MLPs' level of operating costs (including incentive distributions to the general partner), level of capital expenditures, debt service requirements, acquisition costs (if any), fluctuations in working capital needs and other factors. The benefit derived from investment in MLPs depends largely on the MLPs being treated as partnerships for federal income tax purposes. As a partnership, an MLP has no federal income tax liability at the entity level. If, as a result of a change in current law or a change in an MLP's business, an MLP were treated as a corporation for federal income tax purposes, the MLP would be obligated to pay federal income tax on its income at the corporate tax rate. If an MLP were classified as a corporation for federal income tax purposes, the amount of cash available for distribution would be reduced and the distributions received might be taxed entirely as dividend income. Temporary Defensive Measures From time to time, as part of its investment strategy, each Account (other than the Money Market Account which may invest in high quality money market securities at any time) may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions. To the extent that the Account is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, an Account may purchase U.S. government securities, preferred stocks and debt securities, whether or not convertible into or carrying rights for common stock. Fund of Funds The performance and risks of each Strategic Asset Management (SAM) Portfolio directly correspond to the performance and risks of the underlying funds in which the Portfolio invests. By investing in many underlying funds, the SAM Portfolios have partial exposure to the risks of many different areas of the market. The more SAM Portfolio allocates to stock funds, the greater the expected risk. As of December 31, 2009, the SAM Portfolios assets were allocated among the underlying funds as identified in the tables below: SAM SAM SAM SAM SAM Conservative Conservative Flexible Strategic Balanced Balanced Growth Income Growth Underlying Fund Portfolio Portfolio Portfolio Portfolio Portfolio Disciplined LargeCap Blend Fund 5.1% 3.7% 6.2% 2.4% 8.8% Diversified International Account 6.4% 4.3% 8.9% 2.8% 10.0% Equity Income Account 12.9% 8.3% 16.6% 4.8% 17.4% High Yield Fund 4.6% 6.5% 3.0% 7.9% 4.7% Income Account 11.3% 17.8% 4.6% 22.9%  International Emerging Markets Account 2.5% 1.8% 3.2% 1.0% 3.8% LargeCap Growth Account 9.0% 5.9% 11.5% 3.9% 12.1% LargeCap Growth Fund II 9.1% 6.0% 11.7% 4.0% 12.3% LargeCap Value Account III 5.0% 3.0% 6.2% 3.4% 7.9% MidCap Blend Account 3.5% 2.6% 5.5% 2.3% 6.2% Money Market Account 0.3% 0.5% 0.5% 0.1% 0.3% Mortgage Securities Account 13.5% 21.8% 5.5% 25.8%  Preferred Securities Fund 4.3% 4.7% 1.9% 6.2%  Principal Capital Appreciation Account 4.5% 3.2% 6.4% 1.0% 7.1% Real Estate Securities Account 2.5% 1.9% 3.3% 1.2% 3.6% Short-Term Income Account 1.9% 5.4% 0.5% 8.9% 0.3% SmallCap Growth Account II 1.8% 1.3% 2.2% 0.7% 2.8% SmallCap Value Account I 1.8% 1.3% 2.3% 0.7% 2.7% Total 100.0% 100.0% 100.0% 100.0% 100.0% Each SAM Portfolio indirectly bears its pro-rata share of the expenses of the Underlying Funds in which it invests, as well as directly incurring expenses. Therefore, investment in a SAM Portfolio is more costly than investing directly in shares of the Underlying Funds. Funds of funds can be subject to payment in kind liquidity risk: If an underlying fund pays a redemption request by the Fund wholly or partly by a distribution-in-kind of portfolio securities rather than in cash, the Fund may hold such portfolio securities until its sub-advisor determines that it is appropriate to dispose of them. Underlying Funds An underlying fund to a fund of funds may experience relatively large redemptions or purchases as the fund of funds periodically reallocates or rebalances its assets. These transactions may accelerate the realization of taxable income if sales of portfolio securities result in gains and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. Principal and the Sub-Advisors for the funds of funds are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. The following tables show the percentage of the outstanding shares of underlying funds owned by the Principal LifeTime Funds and SAM Portfolios as of December 31, 2009. PRINCIPAL LIFETIME ACCOUNTS Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Strategic Income Underlying Fund Account Account Account Account Account Account Total LargeCap Growth Account 0.62% 3.25% 1.58% 0.42% 0.31% 0.15% 6.33% Money Market Account 0.07%     0.19% 0.26% SAM PORTFOLIOS SAM SAM SAM SAM SAM Conservative Conservative Flexible Strategic Balanced Balanced Growth Income Growth Underlying Fund Portfolio Portfolio Portfolio Portfolio Portfolio Total Diversified International Account 14.55% 1.99% 5.07% 1.36% 3.47% 26.44% Equity Income Account 25.40% 3.32% 8.18% 2.00% 5.21% 44.11% Income Account 46.92% 14.95% 4.73% 20.17%  86.77% LargeCap Growth Account 31.10% 4.13% 9.97% 2.85% 6.37% 54.42% Money Market Account 0.63% 0.21% 0.27% 0.05% 0.10% 1.26% Mortgage Securities Account 48.10% 15.77% 4.95% 19.54%  88.36% Principal Capital Appreciation Account 37.66% 5.36% 13.19% 1.82% 8.96% 66.99% Short-Term Income Account 21.42% 11.98% 1.52% 20.85% 0.51% 56.28% SmallCap Growth Account II 19.26% 2.84% 5.84% 1.62% 4.37% 33.93% Securities Lending Risk To earn additional income, an Account may lend portfolio securities to approved financial institutions. Risks of such a practice include the possibility that a financial institution becomes insolvent, increasing the likelihood that the Account will be unable to recover the loaned security or its value. Further, the cash collateral received by the Account in connection with such a loan may be invested in a security that subsequently loses value. Portfolio Turnover Portfolio Turnover is the term used in the industry for measuring the amount of trading that occurs in an Accounts portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Accounts that engage in active trading may have high portfolio turnover rates. Accounts with high turnover rates (more than 100%) often have higher transaction costs (which are paid by the Account) and may lower the Accounts performance. No turnover rate can be calculated for the Money Market Account because of the short maturities of the securities in which it invests. Turnover rates for the other Accounts may be found in the Accounts Financial Highlights table. Please consider all the factors when you compare the turnover rates of different funds. For some funds, high portfolio turnover rates, although increasing transaction expenses, may contribute to higher performance. You should also be aware that the total return line in the Financial Highlights section reflects portfolio turnover costs. PRICING OF ACCOUNT SHARES Each Accounts shares are bought and sold at the current net asset value (NAV) per share. Each Accounts NAV is calculated each day the New York Stock Exchange (NYSE) is open (shares are not priced on the days on which the NYSE is closed for trading). The NYSE is closed on the following holidays: New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas. The NAV is determined at the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in proper form. For all Accounts, except the Money Market Account, the NAV is calculated by:  taking the current market value of the total assets of the Account  subtracting liabilities of the Account  dividing the remainder proportionately into the classes of the Account  subtracting the liabilities of each class  dividing the remainder by the total number of shares owned in that class. With respect to the SAM Portfolios, which invest in other registered investment company Accounts and Funds, each Portfolios NAV is calculated based on the NAV of such other registered investment company Accounts and Funds in which the Portfolio invests. The securities of the Money Market Account are valued at amortized cost. The calculation procedure is described in the Statement of Additional Information. NOTES:  If market quotations are not readily available for a security owned by an Account, its fair value is determined using a policy adopted by the Directors.  An Accounts securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing an Accounts NAV are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Account has adopted policies and procedures to fair value some or all securities held by an Account if significant events occur after the close of the market on which the foreign securities are traded but before the Accounts NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If Principal believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Accounts NAV will be calculated, using the policy adopted by the Account. These fair valuation procedures are intended to discourage shareholders from investing in the Account for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Account may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a fair value price at which the Manager or the Sub-Advisor expects that the securities may be sold, subject to the oversight of the Funds Board of Directors. DIVIDENDS AND DISTRIBUTIONS The Accounts earn dividends, interest, and other income from investments and distribute this income (less expenses) as dividends. The Accounts also realize capital gains from investments and distribute these gains (less any losses) as capital gain distributions. The Accounts normally make dividends and capital gain distributions at least annually, in June. Dividends and capital gain distributions are automatically reinvested in additional shares of the Account making the distribution. MANAGEMENT OF THE FUND The Manager Principal Management Corporation (Principal) serves as the manager for the Fund. In its handling of the business affairs of the Fund, Principal provides clerical, recordkeeping and bookkeeping services, and keeps the required financial and accounting records. Principal is a subsidiary of Principal Financial Services, Inc. and has managed mutual funds since 1969. The Managers address is Principal Financial Group, 680 8th Street, Des Moines, Iowa 50392. Principal provides investment advisory services with respect to 10-40% of the assets of the following Accounts: LargeCap Blend Account II and SmallCap Growth Account II. The remaining assets in each of these Accounts will be managed by the sub-advisor(s) named in the prospectus. Principal provides these investment advisory services through a portfolio manager, Mariateresa Monaco, who functions as a co-employee of Principal and Principal Global Investors, LLC ("PGI") under an investment service agreement. Through the agreement, the portfolio manager has access to PGI's equity management processes, systems, staff, proprietary quantitative model, portfolio construction disciplines, experienced portfolio management, and quantitative research staff. Ms. Monaco also has access to PGI's trading staff and trade execution capabilities along with PGI's order management system, pre- and post-trade compliance system, portfolio accounting system and performance attribution and risk management system. Mariateresa Monaco. Ms. Monaco has worked as a portfolio manager for Principal since 2009. Previously, she worked as a portfolio manager for Principal Global Investors, LLC, where she worked as a portfolio manager since 2005. Prior to that, Ms. Monaco worked for Fidelity Management and Research. She earned a Masters degree in Electrical Engineering from Politecnico di Torino, Italy, a Masters degree in Electrical Engineering from Northeastern University, and an MBA from the Sloan School of Management at the Massachusetts Institute of Technology. Cash Management Program Each account has cash available in its portfolios to meet redemption requests and to pay expenses. Additionally, accounts receive cash flows when shareholders purchase shares. Principal will invest the cash, which comprises a very small portion of the accounts portfolios, in money market investments and in stock index futures contracts based on the accounts market cap to gain exposure to the market. Stock index futures provide returns similar to those of common stocks. Principal believes that, over the long term, this strategy will enhance the investment performance of the Accounts. Principal will implement a cash management program for the following Accounts: LargeCap Blend II and SmallCap Growth II. The Sub-Advisors Principal has signed contracts with various Sub-Advisors. Under each Sub-Advisory agreement, the Sub-Advisor agrees to assume the obligations of Principal to provide investment advisory service to the portion of the assets of a specific Account or Portfolio allocated to it by Principal. For these services, Principal pays the Sub-Advisor a fee. Principal or the Sub-Advisor provides the Directors of the Fund with a recommended investment program. The program must be consistent with the Accounts investment objective and policies. Within the scope of the approved investment program, the Sub-Advisor advises the Account on its investment policy and determines which securities are bought or sold, and in what amounts. Some of the Accounts have multiple Sub-Advisors. For those Accounts, a team at Principal, consisting of Jessica Bush, James Fennessey and Randy Welch, determines the portion of the Accounts assets each Sub-Advisor will manage and may, from time-to-time, reallocate Account assets among the Sub-Advisors. The decision to do so may be based on a variety of factors, including but not limited to: the investment capacity of each Sub-Advisor, portfolio diversification, volume of net cash flows, fund liquidity, investment performance, investment strategies, changes in each Sub-Advisors firm or investment professionals or changes in the number of Sub-Advisors. Ordinarily, reallocations of Account assets among Sub-Advisors occur as a Sub-Advisor liquidates assets in the normal course of portfolio management and with net new cash flows; however, at times, existing Account assets may be reallocated among Sub-Advisors. Jessica S. Bush, CFA. Ms. Bush joined the Principal Financial Group in 2006. Prior to joining the Principal Financial Group she spent over three years at Putnam Investments. She is a member of the Manager Research Team that is responsible for analyzing, interpreting and coordinating investment performance data and evaluation of the sub- advisors under the due diligence program that monitors investment managers used by the Principal Funds. Ms. Bush earned a Bachelors degree in Business Administration from the University of Michigan. She has earned the right to use the Chartered Financial Analyst designation. James W. Fennessey, CFA. Mr. Fennessey is a Vice President of Principal Management Corporation. Mr. Fennessey joined the Principal Financial Group in 2000. He is the Head of the Manager Research Team that is responsible for analyzing, interpreting and coordinating investment performance data and evaluation of the investment managers under the due diligence program that monitors investment managers used by the Principal Funds. Mr. Fennessey graduated from Truman State University with a BS in Business Administration, with an emphasis in Finance, and a minor in Economics. He has earned the right to use the Chartered Financial Analyst designation. Randy L. Welch. Mr. Welch is a Vice President of Principal Management Corporation. Mr. Welch joined the Principal Financial Group in 1989 and oversees the functions of the Investment Services group, which includes investment manager research, investment consulting, performance analysis, and investment communication. He is also responsible for the due diligence program that monitors investment managers used by the Principal Funds. Mr. Welch is an affiliate member of the Chartered Financial Analysts (CFA) Institute. Mr. Welch earned his undergraduate degree from Grand View College and an MBA from Drake University. The Account summaries identified the portfolio managers and the Accounts they manage. Additional information about the portfolio managers follows. The SAI provides additional information about each portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of securities in the Account. Sub-Advisor: ClearBridge Advisors, LLC, 620 8th Avenue, New York, NY 10018, formed in 2005, is a wholly-owned subsidiary of Legg Mason, Inc. Michael Kagan is lead portfolio manager for the mandate, along with Scott Glasser. As portfolio managers, they are aware of any and all activity in the portfolio, and share full authority for all purchase and sell decisions. Scott Glasser joined ClearBridge in 2005 in connection with the Legg Mason/Citigroup transaction. Previously, Mr. Glasser was a Managing Director of Citigroup Global Markets, Inc. and served as a Portfolio Manager at Smith Barney Asset Management. He earned a BA from Middlebury College and an MBA from Pennsylvania State University. Michael Kagan joined ClearBridge in 2005 in connection with the Legg Mason/Citigroup transaction. Previously, Mr. Kagan was a Managing Director of Citigroup Global Markets, Inc. and served as a Portfolio Manager at Salomon Brothers Asset Management. He earned a BA from Harvard College. Sub-Advisor: Columbus Circle Investors (CCI) is an affiliate of PGI and a member of the Principal Financial Group. CCI was founded in 1975. Its address is Metro Center, One Station Place, Stamford, CT 06902. Anthony Rizza is the lead portfolio manager, and Thomas J. Bisighini, as co-portfolio manager, has responsibility for research and supports Mr. Rizza on the day-to-day management of the Account. Thomas J. Bisighini has been with CCI since 2004. He earned a BS from Bentley College and an MBA in Finance from Fordham University. Mr. Bisighini has earned the right to use the Chartered Financial Analyst designation. Anthony Rizza has been with CCI since 1991. He earned a BS in Business from the University of Connecticut. Mr. Rizza has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Edge Asset Management, Inc. (Edge) is an affiliate of Principal and a member of the Principal Financial Group. Edge has been in the business of investment management since 1944. Its address is Two Union Square, 601 Union Street, Suite 2200, Seattle, WA 98101-1377. When more than one portfolio manager is identified as being responsible for the day-to day portfolio management, the portfolio managers operate as a team, sharing authority, with no limitation on the authority of one portfolio manager in relation to another. Charlie D. Averill became a portfolio manager in 2010 and previously was a senior quantitative analyst and has worked at Edge since 1990. He earned a Bachelors degree in Economics from Reed College and an M.A. in Economics from Princeton University. Mr. Averill has earned the right to use the Chartered Financial Analyst designation. Jill R. Cuniff became President of Edge in 2009 and became a portfolio manager in 2010. Prior to becoming the President of Edge, Ms. Cuniff was the President of Morley Financial. She earned a Bachelors degree in Business Finance from Montana State University. Philip M. Foreman has been with Edge since 2002. He earned a Bachelors degree in Economics from the University of Washington and an MBA from the University of Puget Sound. Mr. Foreman has earned the right to use the Chartered Financial Analyst designation. John R. Friedl has been with Edge since 1998. He earned a BA in Communications and History from the University of Washington and a Master's degree in Finance from Seattle University. Mr. Friedl has earned the right to use the Chartered Financial Analyst designation. Todd A. Jablonski, portfolio manager, has been with Edge since 2010. Previously, he was an Executive Director and Portfolio Manager at UBS. Prior to that, he was the lead portfolio manager of US large cap strategies at Credit Suisse Asset Management. He earned a Bachelors degree in Economics from the University of Virginia and an MBA with an emphasis in Quantitative Finance from New York University's Stern School of Business. Mr. Jablonski has earned the right to use the Chartered Financial Analyst designation. Scott J. Peterson has worked with fixed income investments at Edge since 2002. He earned a bachelors degree in Mathematics from Brigham Young University and an MBA from New York Universitys Stern School of Business. He has earned the right to use the Chartered Financial Analyst designation. David W. Simpson has been with Edge since 2003. He earned a Bachelor's degree from the University of Illinois and an MBA in Finance from the University of Wisconsin. Mr. Simpson has earned the right to use the Chartered Financial Analyst designation. Joseph T. Suty has been with Edge since 2005. He earned a Bachelor's degree in Finance from the University of Detroit and an MBA in Finance from Stanford University. Mr. Suty has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Emerald Advisers, Inc. (Emerald) is a wholly owned subsidiary of Emerald Asset Management. Emerald provides professional investment advisory services to institutional investors, high net worth individuals and the general public. Emeralds offices are located at 1703 Oregon Pike Road, Suite 101, Lancaster, PA 17601. The portfolio managers work as a team. Each person has the authority to make buy and sell decisions for the portfolio. Each also has sector-specific research responsibilities as well. Joseph W. Garner has been with Emerald since 1994. He earned a BA in Economics from Millersville University and an MBA from the Katz Graduate School of Business, University of Pittsburgh. Kenneth G. Mertz II has been with Emerald since 1992 . He earned a BA in Economics from Millersville University. Mr. Mertz has earned the right to use the Chartered Financial Analyst designation. Peter J. Niedland has been with Emerald since 2009. Before joining Emerald, he was co-founder and portfolio manager for NS Investment Partners, LLC. Prior thereto, he served as research analyst and portfolio manager at Liberty Ridge Capital. Mr. Niedland earned a BS in Business Administration from the University of Richmond. He has also earned the right to use the Chartered Financial Analyst designation. Stacey L. Sears has been with Emerald since 1991. She earned a BS in Business Administration from Millersville University and an MBA from Villanova University. Sub-Advisor: Essex Investment Management Company, LLC (Essex) is a Boston-based management firm which specializes in growth equity investments. Essex manages portfolios for corporations, endowments, foundations, municipalities, public funds, Taft-Hartley accounts, and private clients. Essex offers a range of growth equity strategies and employs proprietary fundamental research combined with active portfolio management. Its address is 125 High Street, 29th Floor, Boston, MA 02110. Nancy B. Prial has been with Essex since 2004. She earned a BS in Electrical Engineering and a BA in Mathematics from Bucknell University. She also earned an MBA from Harvard Business School. Ms. Prial has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: J.P. Morgan Investment Management Inc. (J.P. Morgan), 245 Park Avenue, New York, NY 10167 is an indirect wholly owned subsidiary of JPMorgan Chase & Co. (JPMorgan), a bank holding company. Morgan offers a wide range of services to governmental, institutional, corporate, and individual customers and acts as investment advisor to individual and institutional clients. The portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Christopher T. Blum has been with J.P. Morgan since 2001. He earned a BBA in Finance from Bernard M. Baruch School of Business. Mr. Blum has earned the right to use the Chartered Financial Analyst designation. Dennis S. Ruhl has been with J.P. Morgan since 1999. He earned BS degrees in Mathematics and Computer Science and an MEng in Computer Science from Massachusetts Institute of Technology. Mr. Ruhl has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Mellon Capital Management Corporation (Mellon Capital), with offices located at 50 Fremont Street, San Francisco, California 94105 and offices located at 500 Grant Street, Suite 4200, Pittsburgh, PA 15258, is a wholly owned subsidiary of The Bank of New York Mellon (BNY Mellon). Portfolio management decisions are made on a team basis and are accomplished on a regular basis at periodic portfolio rebalance meetings. The team's decisions are systematically implemented across all accounts managed to the same benchmark, subject to the approval of the portfolio manager specifically assigned to each account, who must confirm that each trade fits within the specific policy guidelines of each account. Ronald P. Gala has been with Mellon Capital since 1993. He earned a BS in Business Administration from Duquesne University and an MBA in Finance from the University of Pittsburgh. Mr. Gala has earned the right to use the Chartered Financial Analyst designation. Peter D. Goslin has been with Mellon Capital since 1999. He earned a BS in Finance from St. Vincent College and an MBA in Finance at the University of Notre Dame Graduate School of Business. Mr. Goslin has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Principal Global Investors, LLC (PGI) is an indirect wholly owned subsidiary of Principal Life Insurance Company, an affiliate of Principal, and a member of the Principal Financial Group. PGI manages equity, fixed-income, and real estate investments primarily for institutional investors, including Principal Life. PGIs headquarters address is 801 Grand Avenue, Des Moines, IA 50392. Its other primary asset management office is in New York, with asset management offices of affiliate advisors in several non-U.S. locations, including London, Sydney, and Singapore. As reflected in the Account summaries, the day-to-day portfolio management, for some Accounts, is shared by multiple portfolio managers. In each such case, the portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Paul H. Blankenhagen has been with PGI since 1992. He earned a Bachelors degree in Finance from Iowa State University and a Masters degree from Drake University. Mr. Blankenhagen has earned the right to use the Chartered Financial Analyst designation. Juliet Cohn has been with PGI since 2003. She earned a Bachelor's degree in Mathematics from Trinity College, Cambridge, England. Christopher Ibach has been with PGI since 2002. He earned a Bachelors degree in Electrical Engineering and an MBA in Finance from the University of Iowa. Mr. Ibach has earned the right to use the Chartered Financial Analyst designation. K. William Nolin has been with PGI since 1994. He earned a Bachelors degree in Finance from the University of Iowa and an MBA from the Yale School of Management. Mr. Nolin has earned the right to use the Chartered Financial Analyst designation. Tracy Reeg has been with PGI since 1993. She earned a Bachelors degree in Finance from the University of Northern Iowa. Alice Robertson has been with the Principal Financial Group since 1990. She earned a Bachelors degree in Economics from Northwestern University and a Masters degree in Finance and Marketing from DePaul University. Sub-Advisor: Principal Real Estate Investors, LLC (Principal - REI), an indirect wholly owned subsidiary of Principal Life, an affiliate of Principal, and a member of the Principal Financial Group, was founded in 2000. It manages investments for institutional investors, including Principal Life. PrincipalREIs address is 801 Grand Avenue, Des Moines, IA 50392. Kelly Rush has been with the real estate investment area for the firm since 1987. He earned a Bachelors degree in Finance and an MBA in Business Administration from the University of Iowa. Mr. Rush has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: T. Rowe Price Associates, Inc. (T. Rowe Price), a wholly owned subsidiary of T. Rowe Price Group, Inc., a financial services holding company, has over 73 years of investment management experience. T. Rowe Price is located at 100 East Pratt Street, Baltimore, MD 21202. Ms. Dopkin serves as a portfolio coordinator for the LargeCap Blend Account II. Instead of making stock selection decisions, she is responsible for ensuring adherence to portfolio constraints and risk controls, along with managing inter-analyst activity. As the lead portfolio coordinator, Ms. Dopkin has ultimate accountability for the LargeCap Blend Account II. Anna M. Dopkin has been with T. Rowe Price since 1996. She earned a BS from the Wharton School of the University of Pennsylvania. Ms. Dopkin has earned the right to use the Chartered Financial Analyst designation. Ann M. Holcomb has been with T. Rowe Price since 1996. She earned a BA in Mathematics from Goucher College and an MS in Finance from Loyola College. Ms. Holcomb has earned the right to use the Chartered Financial Analyst designation. Fees Paid to Principal Each Account pays Principal a fee for its services, which includes any fee Principal pays to the Accounts Sub-Advisor. Each Account paid the following fee (as a percentage of the Accounts average daily net assets) for the fiscal year ended December 31, 2009: Diversified International Account 0.84% Equity Income Account 0.53 Income Account 0.50 LargeCap Blend Account II 0.75 LargeCap Growth Account 0.68 Money Market Account 0.41 Mortgage Securities Account 0.50 Principal Capital Appreciation Account 0.62 SAM Balanced Portfolio 0.24 SAM Conservative Balanced Portfolio 0.24 SAM Conservative Growth Portfolio 0.24 SAM Flexible Income Portfolio 0.24 SAM Strategic Growth Portfolio 0.24 Short-Term Income Account 0.50 SmallCap Growth Account II 1.00 A discussion regarding the basis for the Board of Director approval of the management agreement with Principal and the sub-advisory agreements with each Sub-Advisor is available in the annual report to shareholders for the fiscal year ended December 31, 2009. Money Market Account: The Distributor has voluntarily agreed to limit the Accounts Distribution and/or Service (12b- 1) Fees normally payable by the Account. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.00% for Class 2 shares. The expense limit may be terminated at any time. The Fund operates as a Manager of Managers. Under an order received from the SEC, the Fund and Principal may enter into and materially amend agreements with Sub-Advisors, other than those affiliated with Principal, without obtaining shareholder approval. For any Account that is relying on that order, Principal may, without obtaining shareholder approval:  hire one or more Sub-Advisors;  change Sub-Advisors; and  reallocate management fees between itself and Sub-Advisors. Principal has ultimate responsibility for the investment performance of each Account that utilizes a Sub-Advisor due to its responsibility to oversee Sub-Advisors and recommend their hiring, termination, and replacement. No Account will rely on the order until it receives approval from its shareholders or, in the case of a new Account, the Accounts sole initial shareholder before the Account is available to the other purchasers, and the Account states in its prospectus that it intends to rely on the order. The shareholders of each of the Accounts have approved the Accounts reliance on the order. Currently, however, of the Accounts available through this prospectus, only the LargeCap Blend II and SmallCap Growth II Accounts intend to rely on the order. In the future, and without further shareholder action, other Accounts may determine to rely on the order. DISTRIBUTION PLAN AND ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION The Fund has adopted a 12b-1 Plan for the Class 2 shares of some of the Accounts. Under the 12b-1 Plan, each Account may make payments from its assets attributable to the Class 2 shares to the Funds Distributor (Principal Funds Distributor, Inc. a subsidiary of Principal Financial Group, Inc. and member of the Principal Financial Group, the Distributor) for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans will not automatically terminate for the Accounts that are closed to new investors or to additional purchases by existing shareholders. The Fund Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan at the time the Board directs the implementation of the closure of the Account. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Accounts and may cost more than paying other types of sales charges. The maximum annualized Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for the Class 2 shares of each of the Accounts is 0.25%. Payments to Financial Professionals and Their Firms. Financial intermediaries receive compensation from the Distributor and its affiliates for marketing, selling, and/or providing services to variable annuities and variable life insurance contracts that invest in the Accounts. Financial intermediaries also receive compensation for marketing, selling, and/or providing services to certain retirement plans that offer the Accounts as investment options. Financial intermediaries may include, among others, broker/dealers, registered investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators, and insurance companies. Financial Professionals who deal with investors on an individual basis are typically associated with a financial intermediary. The Distributor and its affiliates may fund this compensation from various sources, including any Rule 12b-1 Plan fee that the Accounts pay to the Distributor. Individual Financial Professionals may receive some or all of the amounts paid to the financial intermediary with which he or she is associated. Ongoing Payments. In the case of Class 2 shares, and pursuant to the Rule 12b-1 Plan applicable to the Class 2 shares, the Distributor generally makes ongoing payments to your financial intermediary for services provided to you at an annual rate of 0.25% of average net assets attributable to your indirect investment in the Accounts. In addition, the Distributor or the Advisor may make from its own resources ongoing payments to an insurance company, which payments will generally not exceed 0.27% of the average net assets of the Accounts held by the insurance company in its separate accounts. The payments are for administrative services and may be made with respect to either or both classes of shares of the Accounts. Other Payments to Intermediaries. In addition to any commissions that may be paid at the time of sale, ongoing payments and the reimbursement of costs associated with education, training, and marketing efforts, conferences, seminars, due diligence trip expenses, ticket charges, and other general marketing expenses, some or all of which may be paid to financial intermediaries (and, in turn, to your Financial Professional), the Distributor and its affiliates, at their expense, currently provide additional payments to financial intermediaries that sell variable annuities and variable life insurance contracts that may be funded by shares of the Accounts, or may sell shares of the Accounts to retirement plans for distribution services. Although payments made to each qualifying financial intermediary in any given year may vary, such payments will generally not exceed 0.25% of the current years sales of applicable variable annuities and variable life insurance contracts that may be funded by account shares, or 0.25% of the current years sales of Account shares to retirement plans by that financial intermediary. A number of factors are considered in determining the amount of these additional payments, including each financial intermediarys Fund sales, assets, and redemption rates of applicable variable annuities, variable life insurance contracts, and retirement plans as well as the willingness and ability of the financial intermediary to give the Distributor access to its Financial Professionals for educational and marketing purposes. In some cases, financial intermediaries will include applicable variable annuities, variable life insurance contracts, and Account shares in retirement plans on a preferred list. The Distributors goals include making the Financial Professionals who interact with current and prospective investors and shareholders more knowledgeable about the Accounts so that they can provide suitable information and advice about the Accounts and related investor services. Additionally, the Distributor may provide payments to reimburse directly or indirectly the costs incurred by these financial intermediaries and their associated Financial Professionals in connection with educational seminars and training and marketing efforts related to Accounts for the firms employees and/or their clients and potential clients. The costs and expenses associated with these efforts may include travel, lodging, entertainment, and meals. The Distributor may also provide payment or reimbursement for expenses associated with qualifying dealers conferences, ticket charges, and general marketing expenses. If one mutual fund sponsor makes greater distribution assistance payments than another, your Financial Professional and his or her financial intermediary may have an incentive to recommend one variable annuity, variable life insurance policy or mutual fund over another. Please speak with your Financial Professional to learn more about the total amounts paid to your Financial Professional and his or her financial intermediary by the Accounts, the Distributor and its affiliates, and by sponsors of other mutual funds he or she may recommend to you. You should also carefully review disclosures made by your Financial Professional at the time of purchase. Although an Accounts sub-advisor may use brokers who sell shares of the Accounts to effect portfolio transactions, the sale of Account shares is not considered as a factor when selecting brokers to effect portfolio transactions. The Fund has adopted procedures to ensure that the sale of account shares is not considered when selecting brokers to effect portfolio transactions. Your Contract or retirement plan may impose other charges and expenses, some of which may also be used in connection with the sale of such contracts in addition to those described in this Prospectus. The amount and applicability of any such fee are determined and disclosed separately within the prospectus for your insurance contract. Your financial intermediary may charge fees and commissions, including processing fees, in addition to those described in this prospectus. The amount and applicability of any such fee are determined and disclosed separately by the financial intermediary. You should ask your Financial Professional for information about any fees and/or commissions that are charged. GENERAL INFORMATION ABOUT AN ACCOUNT Frequent Trading and Market Timing (Abusive Trading Practices) The Accounts are not designed for, and do not knowingly accommodate, frequent purchases and redemptions (excessive trading) of Account shares by investors. If you intend to trade frequently and/or use market timing investment strategies, do not purchase shares of these Accounts. Frequent purchases and redemptions pose a risk to the Accounts because they may:  Disrupt the management of the Accounts by:  forcing the Account to hold short-term (liquid) assets rather than investing for long-term growth, which results in lost investment opportunities for the Account and  causing unplanned portfolio turnover;  Hurt the portfolio performance of the Account; and  Increase expenses of the Account due to:  increased broker-dealer commissions and  increased recordkeeping and related costs. If we are not able to identify such excessive trading practices, the Accounts and their shareholders may be harmed. The harm of undetected excessive trading in shares of the underlying Accounts in which the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts or Strategic Asset Management Portfolios invest could flow through to the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts and Strategic Asset Management Portfolios as they would for any fund shareholder. Certain Accounts may be at greater risk of harm due to frequent purchase and redemptions. For example, those Accounts that invest in foreign securities may appeal to investors attempting to take advantage of time-zone arbitrage. This risk is particularly relevant to the Diversified International Account. The Fund has adopted fair valuation procedures to be used in the case of significant events, including broad market movements, occurring after the close of a foreign market in which securities are traded. The procedures will be followed if the Manager believes the events will impact the value of the foreign securities. These procedures are intended to discourage market timing transactions in shares of the Accounts. As the Accounts are only available through variable annuity or variable life contracts or to qualified retirement plans, the Fund must rely on the insurance company that issues the contract, or the trustees or administrators of qualified retirement plans, (intermediary) to monitor customer trading activity to identify and take action against excessive trading. There can be no certainty that the intermediary will identify and prevent excessive trading in all instances. When an intermediary identifies excessive trading, it will act to curtail such trading in a fair and uniform manner. If an intermediary is unable to identify such abusive trading practices, the abuses described above may negatively impact the Accounts. If an intermediary, or the Fund, deems excessive trading practices to be occurring, it will take action that may include, but is not limited to:  Rejecting exchange instructions from a shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier, or by telephone;  Limiting the dollar amount of an exchange and/or the number of exchanges during a year;  Requiring a holding period of a minimum of 30 days before permitting exchanges among the Accounts where there is evidence of at least one round-trip exchange (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption); and  Taking such other action as directed by the Fund. The Fund Board of Directors has found the imposition of a redemption fee with respect to redemptions from Class 1 and Class 2 shares of the Accounts is neither necessary nor appropriate in light of measures taken by intermediaries through which such shares are currently available. Each intermediarys excessive trading policies and procedures will be reviewed by Fund management prior to making shares of the Fund available through such intermediary to determine whether, in managements opinion, such procedures are reasonably designed to prevent excessive trading in Fund shares. In order to prevent excessive trading, the Fund has reserved the right to accept or reject, without prior written notice, any exchange requests (an exchange request is a redemption request coupled with a request to purchase shares with the proceeds of the redemption). In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, the intermediary will reverse an exchange (within one business day of the exchange) and return the account holdings to the positions held prior to the exchange. The intermediary will give you notice in writing in this instance. Eligible Purchasers Only certain eligible purchasers may buy shares of the Accounts. Eligible purchasers are limited to 1) separate accounts of Principal Life or of other insurance companies, 2) Principal Life or any of its subsidiaries or affiliates, 3) trustees of other managers of any qualified profit sharing, incentive, or bonus plan established by Principal Life or Washington Mutual Life Insurance Company, or any subsidiary or affiliate of such company, for employees of such company, subsidiary, or affiliate. Such trustees or managers may buy Account shares only in their capacities as trustees or managers and not for their personal accounts. The Board of Directors of the Fund reserves the right to broaden or limit the designation of eligible purchaser. Each Account serves as the underlying investment vehicle for variable annuity contracts and variable life insurance policies that are funded through separate accounts established by Principal Life and by other insurance companies as well as for certain qualified plans. It is possible that in the future, it may not be advantageous for variable life insurance separate accounts, variable annuity separate accounts, and qualified plan investors to invest in the Accounts at the same time. Although neither Principal Life nor the Fund currently foresees any such disadvantage, the Funds Board of Directors monitors events in order to identify any material conflicts between such policy owners, contract holders, and qualified plan investors. Material conflict could result from, for example, 1) changes in state insurance laws, 2) changes in Federal income tax law, 3) changes in the investment management of an Account, or 4) differences in voting instructions between those given by policy owners, those given by contract holders, and those given by qualified plan investors. Should it be necessary, the Board would determine what action, if any, should be taken. Such action could include the sale of Account shares by one or more of the separate accounts or qualified plans, which could have adverse consequences. Principal may recommend to the Board, and the Board may elect, to close certain accounts to new investors or close certain accounts to new and existing investors. Shareholder Rights Each shareholder of an Account is eligible to vote, either in person or by proxy, at all shareholder meetings for that Account. This includes the right to vote on the election of directors, selection of independent auditors, and other matters submitted to meetings of shareholders of the Account. Each share has equal rights with every other share of the Account as to dividends, earnings, voting, assets, and redemption. Shares are fully paid, non-assessable, and have no preemptive or conversion rights. Shares of an Account are issued as full or fractional shares. Each fractional share has proportionately the same rights including voting as are provided for a full share. Shareholders of the Fund may remove any director with or without cause by the vote of a majority of the votes entitled to be cast at a meeting of all Account shareholders. The bylaws of the Fund also provide that the Fund does not need to hold an annual meeting of shareholders unless one of the following is required to be acted upon by shareholders under the 1940 Act: election of directors, approval of an investment advisory agreement, ratification of the selection of independent auditors, and approval of the distribution agreement. The Fund intends to hold shareholder meetings only when required by law and at such other times when the Board of Directors deems it to be appropriate. Shareholder inquiries should be directed to: Principal Variable Contracts Funds, Inc., Principal Financial Group, Des Moines, IA 50392. Principal Life votes each Accounts shares allocated to each of its separate accounts registered under the 1940 Act and attributable to variable annuity contracts or variable life insurance policies participating in the separate accounts. The shares are voted in accordance with instructions received from contract holders, policy owners, participants, and annuitants. Other shares of each Account held by each separate account, including shares for which no timely voting instructions are received, are voted in proportion to the instructions that are received with respect to contracts or policies participating in that separate account. Principal Life will vote the shares based upon the instructions received from contract owners regardless of the number of contract owners who provide such instructions. A potential effect of this proportional voting is that a small number of contract owners may determine the outcome of a shareholder vote if only a small number of contract owners provide voting instructions. Shares of each of the Accounts held in the general account of Principal Life or in the unregistered separate accounts are voted in proportion to the instructions that are received with respect to contracts and policies participating in its registered and unregistered separate accounts. If Principal Life determines, under applicable law, that an Accounts shares held in one or more separate accounts or in its general account need not be voted according to the instructions that are received, it may vote those Account shares in its own right. Shares held by retirement plans are voted in accordance with the governing documents of the plans. Purchase of Account Shares Shares are purchased from the Distributor, the Funds principal underwriter (Distributor) on any business day (normally any day when the New York Stock Exchange is open for regular trading) upon request through the insurance company issuing the variable annuity, variable life contract, or the trustees or administrators of the qualified retirement plan offering the Account. There are no sales charges on shares of the Accounts, however, your variable contract may impose a charge. There are no restrictions on amounts to be invested in shares of the Accounts. The Accounts may, at their discretion and under certain limited circumstances, accept securities as payment for Account shares at the applicable NAV. Each Account will value securities used to purchase its shares using the same method the Account uses to value its portfolio securities as described in this prospectus. Shareholder accounts for each Account are maintained under an open account system. Under this system, an account is opened and maintained for each investor. Each investment is confirmed by sending the investor a statement of account showing the current purchase and the total number of shares owned. The statement of account is treated by each Account as evidence of ownership of Account shares. Share certificates are not issued. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about an Account other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by the Principal Variable Contracts Funds, Inc., an Account, Principal, any Sub-Advisor, or PFD. Sale of Account Shares Each Account sells its shares upon request on any business day (normally any day when the New York Stock Exchange is open for regular trading) upon request through the insurance company issuing the variable annuity, variable life contract, or the trustees or administrators of the qualified retirement plan offering the Account. There is no charge for the redemption. Shares are redeemed at the NAV per share next computed after the request is received by the Account in proper and complete form. Sale proceeds are generally sent within three business days after the request is received in proper form. However, the right to sell shares may be suspended during any period when 1) trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for reasons other than weekends and holidays or 2) an emergency exists, as determined by the SEC, as a result of which a) disposal by a fund of securities owned by it is not reasonably practicable, b) it is not reasonably practicable for a fund to fairly determine the value of its net assets, or c) the SEC permits suspension for the protection of security holders. If payments are delayed and the instruction is not canceled by the shareholders written instruction, the amount of the transaction is determined as of the first valuation date following the expiration of the permitted delay. The transaction occurs within five days thereafter. In addition, payments on surrender requests submitted before a related premium payment made by check has cleared may be delayed up to seven days. This permits payment to be collected on the check. Distributions in Kind. The Fund may determine that it would be detrimental to the remaining shareholders of an Account to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the accounts may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Accounts portfolio in lieu of cash provided the shareholder to whom such distribution is made was invested in such securities. If an Account pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Account will value securities used to pay redemptions in kind using the same method the Account uses to value its portfolio securities as described in this prospectus. Restricted Transfers Shares of each of the Accounts may be transferred to an eligible purchaser. However, if an Account is requested to transfer shares to other than an eligible purchaser, the Account has the right, at its election, to purchase the shares at the net asset value next calculated after the receipt of the transfer request. However, the Account must give written notification to the transferee(s) of the shares of the election to buy the shares within seven days of the request. Settlement for the shares shall be made within the seven-day period. Financial Statements Shareholders will receive an annual financial statement for the Fund, audited by the Funds independent registered public accounting firm. Shareholders will also receive a semiannual financial statement that is unaudited. TAX INFORMATION The Fund intends to comply with applicable variable asset diversification regulations. If the Fund fails to comply with such regulations, contracts invested in the Fund will not be treated as annuity, endowment, or life insurance contracts under the Internal Revenue Code. Contract owners should review the applicable contract prospectus for information concerning the federal income tax treatment of their contracts and distributions from the Fund to the separate accounts. Contract owners are urged to consult their tax advisors regarding the status of their contracts under state and local tax laws. FINANCIAL HIGHLIGHTS The financial highlights table for each Account is intended to help you understand the Accounts financial performance for the past 5 years (or since inception, if shorter). Certain information reflects financial results for a single Account share. The total returns in the table for each Account represent the rate that an investor would have earned, or lost, on an investment in the Account (assuming reinvestment of all dividends and distributions), but do not reflect insurance- related charges and expenses which, if included, would have lowered the performance shown. The financial statements of the Fund as of December 31, 2009, have been audited by Ernst & Young LLP, independent registered public accounting firm. The report of Ernst & Young LLP is included, along with the Funds financial statements, in the Funds annual report which has been incorporated by reference into the Statement of Additional Information and is available upon request. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Diversified International Account Class 1 shares Net Asset Value, Beginning of Period $9.25 $21.67 $20.64 $16.83 $13.75 Income from Investment Operations: Net Investment Income (Loss) (a) 0.18 0.31 0.30 0.25 0.18 Net Realized and Unrealized Gain (Loss) on Investments 2.28 (8.44) 2.96 4.31 3.05 Total From Investment Operations 2.46 (8.13) 3.26 4.56 3.23 Less Dividends and Distributions: Dividends from Net Investment Income (0.47) (0.30) (0.21) (0.23) (0.15) Distributions from Realized Gains  (3.99) (2.02) (0.52)  Total Dividends and Distributions (0.47) (4.29) (2.23) (0.75) (0.15) Net Asset Value, End of Period $11.24 $9.25 $21.67 $20.64 $16.83 Total Return (b) 27.30% (46.22)% 16.09% 27.96% 23.79% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $364,176 $286,421 $576,345 $409,020 $293,647 Ratio of Expenses to Average Net Assets 0.91% 0.92% (c) 0.90% (c) 0.91% 0.97% Ratio of Gross Expenses to Average Net Assets     0.97% (d) Ratio of Net Investment Income to Average Net Assets 1.85% 2.07% 1.41% 1.34% 1.27% Portfolio Turnover Rate 105.5% 100.4% 113.8% (e) 107.0% 121.2% (f) Diversified International Account Class 2 shares Net Asset Value, Beginning of Period $9.27 $21.71 $20.27 Income from Investment Operations: Net Investment Income (Loss) (a) 0.15 0.31 0.23 Net Realized and Unrealized Gain (Loss) on Investments 2.29 (8.51) 3.38 Total From Investment Operations 2.44 (8.20) 3.61 Less Dividends and Distributions: Dividends from Net Investment Income (0.39) (0.25) (0.15) Distributions from Realized Gains  (3.99) (2.02) Total Dividends and Distributions (0.39) (4.24) (2.17) Net Asset Value, End of Period $11.32 $9.27 $21.71 Total Return (b) 26.84% (46.37)% 18.09% (g) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $2,427 $2,338 $8,072 Ratio of Expenses to Average Net Assets 1.16% 1.17% (c) 1.15% (c),(h) Ratio of Net Investment Income to Average Net Assets 1.59% 1.91% 1.09% (h) Portfolio Turnover Rate 105.5% 100.4% 113.8% (e),(h) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. (e) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT International Growth Fund. (f) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized loss of $.05 per share from January 3, 2007 through January 8, 2007. (g) Total return amounts have not been annualized. (h) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Equity Income Account Class 1 shares Net Asset Value, Beginning of Period $11.60 $19.32 $19.39 $17.64 $16.26 Income from Investment Operations: Net Investment Income (Loss) (a) 0.39 0.44 0.40 0.32 0.40 Net Realized and Unrealized Gain (Loss) on Investments 1.84 (6.53) 0.66 2.71 1.26 Total From Investment Operations 2.23 (6.09) 1.06 3.03 1.66 Less Dividends and Distributions: Dividends from Net Investment Income (0.68) (0.41) (0.20) (0.33) (0.28) Distributions from Realized Gains  (1.22) (0.93) (0.95)  Total Dividends and Distributions (0.68) (1.63) (1.13) (1.28) (0.28) Net Asset Value, End of Period $13.15 $11.60 $19.32 $19.39 $17.64 Total Return (b) 20.00% (33.94)% 5.24% 18.17% 10.27% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $392,951 $304,321 $513,914 $296,113 $237,482 Ratio of Expenses to Average Net Assets 0.54% 0.51% (c) 0.49% (c) 0.66% 0.66% Ratio of Gross Expenses to Average Net Assets    0.66% (d) 0.66% (d) Ratio of Net Investment Income to Average Net Assets 3.33% 2.86% 2.01% 1.74% 2.40% Portfolio Turnover Rate 44.0% 86.8% 84.0% (e) 87.0% 46.0% Equity Income Account Class 2 shares Net Asset Value, Beginning of Period $11.50 $19.17 $19.24 $17.53 $16.18 Income from Investment Operations: Net Investment Income (Loss) (a) 0.35 0.40 0.34 0.27 0.36 Net Realized and Unrealized Gain (Loss) on Investments 1.85 (6.49) 0.67 2.69 1.24 Total From Investment Operations 2.20 (6.09) 1.01 2.96 1.60 Less Dividends and Distributions: Dividends from Net Investment Income (0.60) (0.36) (0.15) (0.30) (0.25) Distributions from Realized Gains  (1.22) (0.93) (0.95)  Total Dividends and Distributions (0.60) (1.58) (1.08) (1.25) (0.25) Net Asset Value, End of Period $13.10 $11.50 $19.17 $19.24 $17.53 Total Return (b) 19.76% (34.12)% 5.00% 17.86% 9.97% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $30,836 $34,738 $76,666 $70,163 $41,976 Ratio of Expenses to Average Net Assets 0.79% 0.76% (c) 0.74% (c) 0.91% 0.91% Ratio of Gross Expenses to Average Net Assets    0.91% (d) 0.91% (d) Ratio of Net Investment Income to Average Net Assets 3.08% 2.57% 1.74% 1.49% 2.15% Portfolio Turnover Rate 44.0% 86.8% 84.0% (e) 87.0% 46.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. (e) Portfolio turnover rate excludes portfolio realignment from the acquisition of Equity Income Account and WM VT Equity Income Fund. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Income Account Class 1 shares Net Asset Value, Beginning of Period $9.36 $10.46 $10.55 $10.69 $11.08 Income from Investment Operations: Net Investment Income (Loss) (a) 0.62 0.59 0.60 0.61 0.60 Net Realized and Unrealized Gain (Loss) on Investments 1.03 (0.93) 0.01 (0.13) (0.34) Total From Investment Operations 1.65 (0.34) 0.61 0.48 0.26 Less Dividends and Distributions: Dividends from Net Investment Income (1.03) (0.75) (0.68) (0.61) (0.65) Distributions from Realized Gains (0.01) (0.01) (0.02) (0.01)  Total Dividends and Distributions (1.04) (0.76) (0.70) (0.62) (0.65) Net Asset Value, End of Period $9.97 $9.36 $10.46 $10.55 $10.69 Total Return (b) 18.37% (3.47)% 5.90% 4.90% 2.40% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $196,424 $120,854 $170,478 $182,728 $185,140 Ratio of Expenses to Average Net Assets 0.51% 0.51% (c) 0.50% (c) 0.54% 0.54% Ratio of Gross Expenses to Average Net Assets    0.54% (d) 0.54% (d) Ratio of Net Investment Income to Average Net Assets 6.33% 5.93% 5.76% 5.79% 5.50% Portfolio Turnover Rate 23.6% 13.9% 9.1% 24.0% 13.0% Income Account Class 2 shares Net Asset Value, Beginning of Period $9.30 $10.40 $10.49 $10.62 $11.01 Income from Investment Operations: Net Investment Income (Loss) (a) 0.59 0.56 0.59 0.58 0.57 Net Realized and Unrealized Gain (Loss) on Investments 1.04 (0.92) (0.01) (0.12) (0.34) Total From Investment Operations 1.63 (0.36) 0.58 0.46 0.23 Less Dividends and Distributions: Dividends from Net Investment Income (0.97) (0.73) (0.65) (0.58) (0.62) Distributions from Realized Gains (0.01) (0.01) (0.02) (0.01)  Total Dividends and Distributions (0.98) (0.74) (0.67) (0.59) (0.62) Net Asset Value, End of Period $9.95 $9.30 $10.40 $10.49 $10.62 Total Return (b) 18.17% (3.75)% 5.77% 4.59% 2.06% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $6,260 $7,912 $13,390 $16,474 $20,374 Ratio of Expenses to Average Net Assets 0.76% 0.76% (c) 0.75% (c) 0.79% 0.79% Ratio of Gross Expenses to Average Net Assets    0.79% (d) 0.79% (d) Ratio of Net Investment Income to Average Net Assets 6.11% 5.66% 5.68% 5.54% 5.25% Portfolio Turnover Rate 23.6% 13.9% 9.1% 24.0% 13.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): LargeCap Blend Account II Class 1 shares Net Asset Value, Beginning of Period $4.88 $12.59 $12.46 $11.19 $10.73 Income from Investment Operations: Net Investment Income (Loss) (a) 0.08 0.10 0.12 0.13 0.10 Net Realized and Unrealized Gain (Loss) on Investments 1.35 (3.07) 0.55 1.56 0.40 Total From Investment Operations 1.43 (2.97) 0.67 1.69 0.50 Less Dividends and Distributions: Dividends from Net Investment Income (0.10) (0.15) (0.09) (0.08)  Distributions from Realized Gains  (4.59) (0.45) (0.34) (0.04) Total Dividends and Distributions (0.10) (4.74) (0.54) (0.42) (0.04) Net Asset Value, End of Period $6.21 $4.88 $12.59 $12.46 $11.19 Total Return (b) 29.67% (36.41)% 5.21% 15.72% 4.74% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $183,485 $159,837 $271,426 $202,369 $135,072 Ratio of Expenses to Average Net Assets 0.75% (c) 0.77% (c) 0.74% (c) 0.76% 0.78% Ratio of Net Investment Income to Average Net Assets 1.51% 1.30% 0.96% 1.09% 0.96% Portfolio Turnover Rate 79.0% 62.7% 80.0% (d) 50.7% 44.1% (e) LargeCap Blend Account II Class 2 shares Net Asset Value, Beginning of Period $4.89 $12.59 $12.42 Income from Investment Operations: Net Investment Income (Loss) (a) 0.07 0.08 0.09 Net Realized and Unrealized Gain (Loss) on Investments 1.35 (3.07) 0.59 Total From Investment Operations 1.42 (2.99) 0.68 Less Dividends and Distributions: Dividends from Net Investment Income (0.07) (0.12) (0.06) Distributions from Realized Gains  (4.59) (0.45) Total Dividends and Distributions (0.07) (4.71) (0.51) Net Asset Value, End of Period $6.24 $4.89 $12.59 Total Return (b) 29.28% (36.50)% 5.28% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $832 $875 $2,727 Ratio of Expenses to Average Net Assets 1.00% (c) 1.02% (c) 0.99% (c),(g) Ratio of Net Investment Income to Average Net Assets 1.27% 1.00% 0.69% (g) Portfolio Turnover Rate 79.0% 62.7% 80.0% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT Growth & Income Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares recognized $.01 per share of net investment income and incurred a net realized and unrealized gain of $.08 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): LargeCap Growth Account Class 1 shares Net Asset Value, Beginning of Period $10.14 $17.92 $14.57 $13.29 $11.94 Income from Investment Operations: Net Investment Income (Loss) (a)  0.07 0.05 0.09 0.03 Net Realized and Unrealized Gain (Loss) on Investments 2.72 (7.78) 3.33 1.23 1.40 Total From Investment Operations 2.72 (7.71) 3.38 1.32 1.43 Less Dividends and Distributions: Dividends from Net Investment Income (0.08) (0.07) (0.03) (0.04) (0.08) Total Dividends and Distributions (0.08) (0.07) (0.03) (0.04) (0.08) Net Asset Value, End of Period $12.78 $10.14 $17.92 $14.57 $13.29 Total Return (b) 27.01% (43.16)% 23.20% 9.92% 12.09% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $241,670 $173,642 $395,726 $128,867 $124,254 Ratio of Expenses to Average Net Assets 0.69% 0.69% (c) 0.68% (c) 0.61% 0.62% Ratio of Net Investment Income to Average Net Assets 0.01% 0.50% 0.34% 0.63% 0.26% Portfolio Turnover Rate 89.5% 87.6% 105.4% (d) 99.3% 78.3% (e) LargeCap Growth Account Class 2 shares Net Asset Value, Beginning of Period $10.13 $17.90 $14.63 Income from Investment Operations: Net Investment Income (Loss) (a) (0.03) 0.04 0.01 Net Realized and Unrealized Gain (Loss) on Investments 2.74 (7.78) 3.26 Total From Investment Operations 2.71 (7.74) 3.27 Less Dividends and Distributions: Dividends from Net Investment Income (0.04) (0.03)  Total Dividends and Distributions (0.04) (0.03)  Net Asset Value, End of Period $12.80 $10.13 $17.90 Total Return (b) 26.80% (43.30)% 22.35% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $635 $538 $1,372 Ratio of Expenses to Average Net Assets 0.94% 0.94% (c) 0.93% (c),(g) Ratio of Net Investment Income to Average Net Assets (0.24)% 0.24% 0.09% (g) Portfolio Turnover Rate 89.5% 87.6% 105.4% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT Growth Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized gain of $.21 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Money Market Account Class 1 shares Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Income from Investment Operations: Net Investment Income (Loss) (a)  0.03 0.05 0.05 0.03 Total From Investment Operations  0.03 0.05 0.05 0.03 Less Dividends and Distributions: Dividends from Net Investment Income  (0.03) (0.05) (0.05) (0.03) Total Dividends and Distributions  (0.03) (0.05) (0.05) (0.03) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return (b) 0.22% 2.58% 4.94% 4.67% 2.69% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $381,238 $455,594 $272,347 $180,210 $150,653 Ratio of Expenses to Average Net Assets 0.42% 0.45% (c) 0.47% (c) 0.49% 0.61% Ratio of Gross Expenses to Average Net Assets 0.45% (g)     Ratio of Net Investment Income to Average Net Assets 0.24% 2.47% 4.81% 4.59% 2.66% (d) Money Market Account Class 2 shares Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 Income from Investment Operations: Net Investment Income (Loss) (a)  0.02 0.04 Total From Investment Operations  0.02 0.04 Less Dividends and Distributions: Dividends from Net Investment Income  (0.02) (0.04) Total Dividends and Distributions  (0.02) (0.04) Net Asset Value, End of Period $1.00 $1.00 $1.00 Total Return (b) 0.18% 2.33% 4.59% (e) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $4,229 $15,013 $4,646 Ratio of Expenses to Average Net Assets 0.49% 0.70% (c) 0.72% (c),(f) Ratio of Gross Expenses to Average Net Assets 0.70% (g)   Ratio of Net Investment Income to Average Net Assets 0.27% 2.13% 4.55% (f) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Period from January 8, 2007, date operations commenced, through December 31, 2007. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis . (g) Excludes expense reimbursement from Manager and/or Underwriter. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Mortgage Securities Account Class 1 shares Net Asset Value, Beginning of Period $10.28 $10.49 $10.41 $10.47 $10.71 Income from Investment Operations: Net Investment Income (Loss) (a) 0.43 0.48 0.49 0.47 0.46 Net Realized and Unrealized Gain (Loss) on Investments 0.22 (0.01) 0.16 (0.03) (0.22) Total From Investment Operations 0.65 0.47 0.65 0.44 0.24 Less Dividends and Distributions: Dividends from Net Investment Income (0.86) (0.68) (0.57) (0.50) (0.48) Total Dividends and Distributions (0.86) (0.68) (0.57) (0.50) (0.48) Net Asset Value, End of Period $10.07 $10.28 $10.49 $10.41 $10.47 Total Return (b) 6.47% 4.68% 6.58% 4.45% 2.27% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $233,789 $152,711 $226,615 $259,054 $266,902 Ratio of Expenses to Average Net Assets 0.50% 0.51% (c) 0.50% (c) 0.53% 0.54% Ratio of Gross Expenses to Average Net Assets    0.53% (d) 0.54% (d) Ratio of Net Investment Income to Average Net Assets 4.18% 4.63% 4.73% 4.54% 4.39% Portfolio Turnover Rate 22.4% 9.9% 6.2% 16.0% 33.0% Mortgage Securities Account Class 2 shares Net Asset Value, Beginning of Period $10.26 $10.47 $10.39 $10.43 $10.66 Income from Investment Operations: Net Investment Income (Loss) (a) 0.41 0.45 0.46 0.44 0.43 Net Realized and Unrealized Gain (Loss) on Investments 0.21 (0.01) 0.17 (0.02) (0.22) Total From Investment Operations 0.62 0.44 0.63 0.42 0.21 Less Dividends and Distributions: Dividends from Net Investment Income (0.79) (0.65) (0.55) (0.46) (0.44) Total Dividends and Distributions (0.79) (0.65) (0.55) (0.46) (0.44) Net Asset Value, End of Period $10.09 $10.26 $10.47 $10.39 $10.43 Total Return (b) 6.21% 4.41% 6.21% 4.22% 2.02% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $1,675 $2,085 $3,322 $5,041 $8,742 Ratio of Expenses to Average Net Assets 0.75% 0.76% (c) 0.75% (c) 0.78% 0.79% Ratio of Gross Expenses to Average Net Assets    0.78% (d) 0.79% (d) Ratio of Net Investment Income to Average Net Assets 3.99% 4.38% 4.47% 4.29% 4.14% Portfolio Turnover Rate 22.4% 9.9% 6.2% 16.0% 33.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Principal Capital Appreciation Account (a) Class 1 shares Net Asset Value, Beginning of Period $15.05 $25.13 $24.06 $22.04 $20.45 Income from Investment Operations: Net Investment Income (Loss) (b) 0.17 0.15 0.20 0.15 0.13 Net Realized and Unrealized Gain (Loss) on Investments 4.28 (7.79) 1.89 2.45 1.61 Total From Investment Operations 4.45 (7.64) 2.09 2.60 1.74 Less Dividends and Distributions: Dividends from Net Investment Income (0.27) (0.24) (0.18) (0.12) (0.15) Distributions from Realized Gains  (2.20) (0.84) (0.46)  Total Dividends and Distributions (0.27) (2.44) (1.02) (0.58) (0.15) Net Asset Value, End of Period $19.23 $15.05 $25.13 $24.06 $22.04 Total Return (c) 29.82% (33.37)% 8.73% 12.03% 8.57% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $94,039 $65,187 $128,486 $152,592 $130,071 Ratio of Expenses to Average Net Assets 0.64% 0.64% (d) 0.63% (d) 0.67% 0.68% Ratio of Gross Expenses to Average Net Assets    0.67% (e) 0.68% (e) Ratio of Net Investment Income to Average Net Assets 1.02% 0.76% 0.81% 0.66% 0.62% Portfolio Turnover Rate 23.6% 14.6% 16.6% 18.0% 18.0% Principal Capital Appreciation Account (a) Class 2 shares Net Asset Value, Beginning of Period $14.94 $24.97 $23.91 $21.92 $20.35 Income from Investment Operations: Net Investment Income (Loss) (b) 0.12 0.10 0.13 0.10 0.08 Net Realized and Unrealized Gain (Loss) on Investments 4.27 (7.75) 1.89 2.43 1.60 Total From Investment Operations 4.39 (7.65) 2.02 2.53 1.68 Less Dividends and Distributions: Dividends from Net Investment Income (0.16) (0.18) (0.12) (0.08) (0.11) Distributions from Realized Gains  (2.20) (0.84) (0.46)  Total Dividends and Distributions (0.16) (2.38) (0.96) (0.54) (0.11) Net Asset Value, End of Period $19.17 $14.94 $24.97 $23.91 $21.92 Total Return (c) 29.54% (33.56)% 8.46% 11.75% 8.30% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $7,139 $6,970 $15,662 $16,954 $10,823 Ratio of Expenses to Average Net Assets 0.89% 0.89% (d) 0.88% (d) 0.92% 0.93% Ratio of Gross Expenses to Average Net Assets    0.92% (e) 0.93% (e) Ratio of Net Investment Income to Average Net Assets 0.76% 0.49% 0.55% 0.41% 0.37% Portfolio Turnover Rate 23.6% 14.6% 16.6% 18.0% 18.0% (a) Effective June 30, 2009, West Coast Equity Account changed its name to Principal Capital Appreciation Account. (b) Calculated based on average shares outstanding during the period. (c) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Balanced Portfolio Class 1 shares Net Asset Value, Beginning of Period $11.95 $19.17 $18.09 $16.72 $16.08 Income from Investment Operations: Net Investment Income (Loss) (a) 0.64 0.62 0.64 0.41 0.36 Net Realized and Unrealized Gain (Loss) on Investments 2.05 (4.93) 0.92 1.33 0.59 Total From Investment Operations 2.69 (4.31) 1.56 1.74 0.95 Less Dividends and Distributions: Dividends from Net Investment Income (0.52) (0.71) (0.48) (0.37) (0.31) Distributions from Realized Gains (0.39) (2.20)    Total Dividends and Distributions (0.91) (2.91) (0.48) (0.37) (0.31) Net Asset Value, End of Period $13.73 $11.95 $19.17 $18.09 $16.72 Total Return (b) 23.84% (26.18)% 8.67% 10.61% 6.01% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $728,979 $387,339 $481,245 $507,193 $462,438 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.23% (d) 0.27% 0.28% Ratio of Gross Expenses to Average Net Assets (c)    0.27% (e) 0.28% (e) Ratio of Net Investment Income to Average Net Assets 5.19% 4.04% 3.40% 2.39% 2.26% Portfolio Turnover Rate 3.2% 39.1% 42.1% 11.0% 4.0% SAM Balanced Portfolio Class 2 shares Net Asset Value, Beginning of Period $11.85 $19.04 $17.97 $16.61 $15.99 Income from Investment Operations: Net Investment Income (Loss) (a) 0.56 0.64 0.58 0.37 0.32 Net Realized and Unrealized Gain (Loss) on Investments 2.09 (4.97) 0.92 1.32 0.58 Total From Investment Operations 2.65 (4.33) 1.50 1.69 0.90 Less Dividends and Distributions: Dividends from Net Investment Income (0.47) (0.66) (0.43) (0.33) (0.28) Distributions from Realized Gains (0.39) (2.20)    Total Dividends and Distributions (0.86) (2.86) (0.43) (0.33) (0.28) Net Asset Value, End of Period $13.64 $11.85 $19.04 $17.97 $16.61 Total Return (b) 23.63% (26.42)% 8.39% 10.38% 5.72% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $110,253 $113,639 $212,465 $224,203 $198,280 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.48% (d) 0.52% 0.53% Ratio of Gross Expenses to Average Net Assets (c)    0.52% (e) 0.53% (e) Ratio of Net Investment Income to Average Net Assets 4.62% 4.09% 3.13% 2.14% 2.01% Portfolio Turnover Rate 3.2% 39.1% 42.1% 11.0% 4.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Conservative Balanced Portfolio Class 1 shares Net Asset Value, Beginning of Period $9.49 $13.07 $12.74 $12.07 $11.82 Income from Investment Operations: Net Investment Income (Loss) (a) 0.65 0.50 0.52 0.39 0.35 Net Realized and Unrealized Gain (Loss) on Investments 1.29 (2.77) 0.43 0.64 0.18 Total From Investment Operations 1.94 (2.27) 0.95 1.03 0.53 Less Dividends and Distributions: Dividends from Net Investment Income (0.34) (0.47) (0.45) (0.33) (0.28) Distributions from Realized Gains (0.15) (0.84) (0.17) (0.03)  Total Dividends and Distributions (0.49) (1.31) (0.62) (0.36) (0.28) Net Asset Value, End of Period $10.94 $9.49 $13.07 $12.74 $12.07 Total Return (b) 21.15% (19.21)% 7.55% 8.83% 4.59% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $154,208 $74,246 $50,531 $43,249 $43,818 Ratio of Expenses to Average Net Assets (c) 0.25% 0.26% (d) 0.24% (d) 0.33% 0.38% Ratio of Gross Expenses to Average Net Assets (c)    0.33% (e) 0.38% (e) Ratio of Net Investment Income to Average Net Assets 6.53% 4.51% 4.05% 3.22% 3.00% Portfolio Turnover Rate 9.1% 46.1% 45.0% 11.0% 4.0% SAM Conservative Balanced Portfolio Class 2 shares Net Asset Value, Beginning of Period $9.41 $12.97 $12.64 $11.98 $11.75 Income from Investment Operations: Net Investment Income (Loss) (a) 0.56 0.57 0.49 0.36 0.32 Net Realized and Unrealized Gain (Loss) on Investments 1.33 (2.85) 0.43 0.64 0.17 Total From Investment Operations 1.89 (2.28) 0.92 1.00 0.49 Less Dividends and Distributions: Dividends from Net Investment Income (0.30) (0.44) (0.42) (0.31) (0.26) Distributions from Realized Gains (0.15) (0.84) (0.17) (0.03)  Total Dividends and Distributions (0.45) (1.28) (0.59) (0.34) (0.26) Net Asset Value, End of Period $10.85 $9.41 $12.97 $12.64 $11.98 Total Return (b) 20.72% (19.41)% 7.34% 8.50% 4.37% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $15,895 $17,277 $29,194 $32,716 $29,984 Ratio of Expenses to Average Net Assets (c) 0.50% 0.51% (d) 0.49% (d) 0.58% 0.63% Ratio of Gross Expenses to Average Net Assets (c)    0.58% (e) 0.63% (e) Ratio of Net Investment Income to Average Net Assets 5.77% 4.95% 3.85% 2.97% 2.75% Portfolio Turnover Rate 9.1% 46.1% 45.0% 11.0% 4.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Conservative Growth Portfolio Class 1 shares Net Asset Value, Beginning of Period $12.34 $21.18 $19.70 $17.85 $16.89 Income from Investment Operations: Net Investment Income (Loss) (a) 0.47 0.57 0.57 0.28 0.25 Net Realized and Unrealized Gain (Loss) on Investments 2.43 (6.78) 1.26 1.86 0.93 Total From Investment Operations 2.90 (6.21) 1.83 2.14 1.18 Less Dividends and Distributions: Dividends from Net Investment Income (0.68) (0.72) (0.35) (0.29) (0.22) Distributions from Realized Gains (0.76) (1.91)    Total Dividends and Distributions (1.44) (2.63) (0.35) (0.29) (0.22) Net Asset Value, End of Period $13.80 $12.34 $21.18 $19.70 $17.85 Total Return (b) 25.70% (33.11)% 9.29% 12.20% 7.04% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $128,572 $103,553 $251,682 $284,083 $293,378 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.23% (d) 0.28% 0.29% Ratio of Gross Expenses to Average Net Assets (c)    0.28% (e) 0.29% (e) Ratio of Net Investment Income to Average Net Assets 3.82% 3.34% 2.74% 1.50% 1.47% Portfolio Turnover Rate 12.0% 24.4% 46.8% 8.0% 9.0% SAM Conservative Growth Portfolio Class 2 shares Net Asset Value, Beginning of Period $12.24 $21.03 $19.56 $17.73 $16.80 Income from Investment Operations: Net Investment Income (Loss) (a) 0.43 0.57 0.51 0.23 0.21 Net Realized and Unrealized Gain (Loss) on Investments 2.41 (6.78) 1.26 1.86 0.91 Total From Investment Operations 2.84 (6.21) 1.77 2.09 1.12 Less Dividends and Distributions: Dividends from Net Investment Income (0.63) (0.67) (0.30) (0.26) (0.19) Distributions from Realized Gains (0.76) (1.91)    Total Dividends and Distributions (1.39) (2.58) (0.30) (0.26) (0.19) Net Asset Value, End of Period $13.69 $12.24 $21.03 $19.56 $17.73 Total Return (b) 25.35% (33.30)% 9.04% 11.95% 6.71% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $81,513 $70,419 $129,346 $124,555 $94,662 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.48% (d) 0.53% 0.54% Ratio of Gross Expenses to Average Net Assets (c)    0.53% (e) 0.54% (e) Ratio of Net Investment Income to Average Net Assets 3.55% 3.38% 2.47% 1.25% 1.22% Portfolio Turnover Rate 12.0% 24.4% 46.8% 8.0% 9.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Flexible Income Portfolio Class 1 shares Net Asset Value, Beginning of Period $10.58 $14.36 $14.42 $14.08 $14.10 Income from Investment Operations: Net Investment Income (Loss) (a) 0.82 0.56 0.67 0.56 0.52 Net Realized and Unrealized Gain (Loss) on Investments 1.21 (2.25) 0.18 0.36 (0.05) Total From Investment Operations 2.03 (1.69) 0.85 0.92 0.47 Less Dividends and Distributions: Dividends from Net Investment Income (0.55) (0.90) (0.69) (0.57) (0.47) Distributions from Realized Gains (0.11) (1.19) (0.22) (0.01) (0.02) Total Dividends and Distributions (0.66) (2.09) (0.91) (0.58) (0.49) Net Asset Value, End of Period $11.95 $10.58 $14.36 $14.42 $14.08 Total Return (b) 19.95% (13.76)% 6.09% 6.84% 3.41% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $156,696 $98,000 $113,970 $126,456 $143,367 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.24% (d) 0.29% 0.30% Ratio of Gross Expenses to Average Net Assets (c)    0.29% (e) 0.30% (e) Ratio of Net Investment Income to Average Net Assets 7.39% 4.50% 4.66% 3.99% 3.74% Portfolio Turnover Rate 20.1% 53.9% 28.4% 6.0% 5.0% SAM Flexible Income Portfolio Class 2 shares Net Asset Value, Beginning of Period $10.49 $14.26 $14.32 $13.98 $14.02 Income from Investment Operations: Net Investment Income (Loss) (a) 0.72 0.66 0.63 0.53 0.49 Net Realized and Unrealized Gain (Loss) on Investments 1.27 (2.38) 0.19 0.36 (0.07) Total From Investment Operations 1.99 (1.72) 0.82 0.89 0.42 Less Dividends and Distributions: Dividends from Net Investment Income (0.50) (0.86) (0.66) (0.54) (0.44) Distributions from Realized Gains (0.11) (1.19) (0.22) (0.01) (0.02) Total Dividends and Distributions (0.61) (2.05) (0.88) (0.55) (0.46) Net Asset Value, End of Period $11.87 $10.49 $14.26 $14.32 $13.98 Total Return (b) 19.63% (14.02)% 5.86% 6.61% 3.09% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $22,043 $26,751 $53,025 $63,097 $79,487 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.49% (d) 0.54% 0.55% Ratio of Gross Expenses to Average Net Assets (c)    0.54% (e) 0.55% (e) Ratio of Net Investment Income to Average Net Assets 6.58% 5.27% 4.39% 3.74% 3.49% Portfolio Turnover Rate 20.1% 53.9% 28.4% 6.0% 5.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Strategic Growth Portfolio Class 1 shares Net Asset Value, Beginning of Period $12.28 $23.91 $22.07 $19.74 $18.45 Income from Investment Operations: Net Investment Income (Loss) (a) 0.42 0.44 0.55 0.23 0.19 Net Realized and Unrealized Gain (Loss) on Investments 2.82 (7.99) 1.57 2.32 1.22 Total From Investment Operations 3.24 (7.55) 2.12 2.55 1.41 Less Dividends and Distributions: Dividends from Net Investment Income (0.50) (0.76) (0.28) (0.22) (0.12) Distributions from Realized Gains (0.19) (3.32)    Total Dividends and Distributions (0.69) (4.08) (0.28) (0.22) (0.12) Net Asset Value, End of Period $14.83 $12.28 $23.91 $22.07 $19.74 Total Return (b) 27.45% (37.42)% 9.61% 13.06% 7.71% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $66,315 $44,945 $150,975 $146,789 $136,966 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.24% (d) 0.29% 0.31% Ratio of Gross Expenses to Average Net Assets (c)    0.29% (e) 0.31% (e) Ratio of Net Investment Income to Average Net Assets 3.25% 2.36% 2.34% 1.10% 1.01% Portfolio Turnover Rate 8.1% 31.8% 45.7% 7.0% 9.0% SAM Strategic Growth Portfolio Class 2 shares Net Asset Value, Beginning of Period $12.20 $23.77 $21.95 $19.64 $18.38 Income from Investment Operations: Net Investment Income (Loss) (a) 0.37 0.50 0.47 0.17 0.14 Net Realized and Unrealized Gain (Loss) on Investments 2.80 (8.04) 1.57 2.32 1.22 Total From Investment Operations 3.17 (7.54) 2.04 2.49 1.36 Less Dividends and Distributions: Dividends from Net Investment Income (0.45) (0.71) (0.22) (0.18) (0.10) Distributions from Realized Gains (0.19) (3.32)    Total Dividends and Distributions (0.64) (4.03) (0.22) (0.18) (0.10) Net Asset Value, End of Period $14.73 $12.20 $23.77 $21.95 $19.64 Total Return (b) 27.04% (37.56)% 9.34% 12.77% 7.47% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $61,006 $48,224 $80,715 $69,965 $48,413 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.49% (d) 0.54% 0.56% Ratio of Gross Expenses to Average Net Assets (c)    0.54% (e) 0.56% (e) Ratio of Net Investment Income to Average Net Assets 2.92% 2.81% 2.04% 0.85% 0.76% Portfolio Turnover Rate 8.1% 31.8% 45.7% 7.0% 9.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Short-Term Income Account Class 1 shares Net Asset Value, Beginning of Period $2.41 $2.50 $2.52 $2.52 $2.58 Income from Investment Operations: Net Investment Income (Loss) (a) 0.09 0.10 0.11 0.11 0.10 Net Realized and Unrealized Gain (Loss) on Investments 0.14 (0.11)   (0.06) Total From Investment Operations 0.23 (0.01) 0.11 0.11 0.04 Less Dividends and Distributions: Dividends from Net Investment Income (0.18) (0.08) (0.13) (0.11) (0.10) Total Dividends and Distributions (0.18) (0.08) (0.13) (0.11) (0.10) Net Asset Value, End of Period $2.46 $2.41 $2.50 $2.52 $2.52 Total Return (b) 9.94% (0.57)% 4.50% 4.59% 1.64% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $74,934 $37,975 $76,165 $42,466 $47,221 Ratio of Expenses to Average Net Assets 0.51% 0.52% (c) 0.50% (c) 0.61% 0.60% Ratio of Gross Expenses to Average Net Assets    0.61% (d) 0.60% (d) Ratio of Net Investment Income to Average Net Assets 3.55% 4.05% 4.56% 4.30% 4.01% Portfolio Turnover Rate 24.6% 40.1% 46.8% 13.0% 22.0% Short-Term Income Account Class 2 shares Net Asset Value, Beginning of Period $2.39 $2.49 $2.51 $2.51 $2.56 Income from Investment Operations: Net Investment Income (Loss) (a) 0.08 0.09 0.11 0.10 0.09 Net Realized and Unrealized Gain (Loss) on Investments 0.15 (0.12) (0.01)  (0.05) Total From Investment Operations 0.23 (0.03) 0.10 0.10 0.04 Less Dividends and Distributions: Dividends from Net Investment Income (0.17) (0.07) (0.12) (0.10) (0.09) Total Dividends and Distributions (0.17) (0.07) (0.12) (0.10) (0.09) Net Asset Value, End of Period $2.45 $2.39 $2.49 $2.51 $2.51 Total Return (b) 9.81% (1.23)% 4.24% 4.24% 1.76% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $1,887 $1,662 $2,386 $3,221 $5,156 Ratio of Expenses to Average Net Assets 0.76% 0.77% (c) 0.75% (c) 0.86% 0.85% Ratio of Gross Expenses to Average Net Assets    0.86% (d) 0.85% (d) Ratio of Net Investment Income to Average Net Assets 3.36% 3.81% 4.33% 4.05% 3.76% Portfolio Turnover Rate 24.6% 40.1% 46.8% 13.0% 22.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SmallCap Growth Account II Class 1 shares Net Asset Value, Beginning of Period $6.68 $11.35 $10.81 $9.92 $9.30 Income from Investment Operations: Net Investment Income (Loss) (a) (0.05) (0.06) (0.07) (0.06) (0.07) Net Realized and Unrealized Gain (Loss) on Investments 2.17 (4.61) 0.61 0.95 0.69 Total From Investment Operations 2.12 (4.67) 0.54 0.89 0.62 Net Asset Value, End of Period $8.80 $6.68 $11.35 $10.81 $9.92 Total Return (b) 31.74% (41.15)% 5.00% 8.97% 6.67% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $77,315 $59,137 $103,626 $73,327 $66,656 Ratio of Expenses to Average Net Assets 1.02% (c) 1.05% (c) 1.01% (c) 1.02% 1.05% Ratio of Net Investment Income to Average Net Assets (0.68)% (0.65)% (0.59)% (0.62)% (0.77)% Portfolio Turnover Rate 134.6% 83.8% 86.5% (d) 77.6% 68.2% (e) SmallCap Growth Account II Class 2 shares Net Asset Value, Beginning of Period $6.65 $11.32 $10.72 Income from Investment Operations: Net Investment Income (Loss) (a) (0.07) (0.08) (0.10) Net Realized and Unrealized Gain (Loss) on Investments 2.15 (4.59) 0.70 Total From Investment Operations 2.08 (4.67) 0.60 Net Asset Value, End of Period $8.73 $6.65 $11.32 Total Return (b) 31.28% (41.25)% 5.60% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $2,529 $2,102 $3,968 Ratio of Expenses to Average Net Assets 1.27% (c) 1.30% (c) 1.26% (c),(g) Ratio of Net Investment Income to Average Net Assets (0.93)% (0.90)% (0.84)% (g) Portfolio Turnover Rate 134.6% 83.8% 86.5% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT SmallCap Growth Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized gain of $.07 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . APPENDIX A Description of Bond Ratings: Moodys Investors Service, Inc. Rating Definitions: Long-Term Obligation Ratings Moodys long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa: Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa: Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A: Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa: Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba: Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B: Obligations rated B are considered speculative and are subject to high credit risk. Caa: Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca: Obligations rated Ca are highly speculative and are likely in, or very near, default, with some pros- pect of recovery of principal and interest. C: Obligations rated C are the lowest rated class of bonds and are typically in default, with little pros- pect for recovery of principal or interest. NOTE: Moodys appends numerical modifiers, 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category, the modifier 2 indicates a mid-range ranking, and the modifier 3 indicates a ranking in the lower end of that generate rating category. SHORT-TERM NOTES: The four ratings of Moodys for short-term notes are MIG 1, MIG 2, MIG 3, and MIG 4. MIG 1 denotes best quality, enjoying strong protection from established cash flows. MIG 2 denotes high quality with ample margins of protection. MIG 3 notes are of favorable quality but lacking the undeniable strength of the preceding grades. MIG 4 notes are of adequate quality, carrying specific risk for having protection and not distinctly or predominantly speculative. Description of Moodys Commercial Paper Ratings: Moodys Commercial Paper ratings are opinions of the ability to repay punctually promissory obligations not having an original maturity in excess of nine months. Moodys employs the following three designations, all judged to be investment grade, to indicate the relative repayment capacity of rated issuers: Issuers rated Prime-1 (or related supporting institutions) have a superior capacity for repayment of short-term promissory obligations. Issuers rated Prime-2 (or related supporting institutions) have a strong capacity for repayment of short-term promissory obligations. Issuers rated Prime-3 (or related supporting institutions) have an acceptable capacity for repayment of short-term promissory obligations. Issuers rated Not Prime do not fall within any of the Prime rating categories. Description of Standard & Poors Corporations Debt Ratings: A Standard & Poors debt rating is a current assessment of the creditworthiness of an obligor with respect to a specific obligation. This assessment may take into consideration obligors such as guarantors, insurers, or lessees. The debt rating is not a recommendation to purchase, sell or hold a security, inasmuch as it does not comment as to market price or suitability for a particular investor. The ratings are based on current information furnished by the issuer or obtained by Standard & Poors from other sources Standard & Poors considers reliable. Standard & Poors does not perform an audit in connection with any rating and may, on occasion, rely on unaudited financial information. The ratings may be changed, suspended, or withdrawn as a result of changes in, or unavailability of, such information, or for other circumstances. The ratings are based, in varying degrees, on the following considerations: I. Likelihood of default  capacity and willingness of the obligor as to the timely payment of interest and repayment of principal in accordance with the terms of the obligation; II. Nature of and provisions of the obligation; III. Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors rights. AAA: Debt rated AAA has the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA: Debt rated AA has a very strong capacity to pay interest and repay principal and differs from the highest-rated issues only in small degree. A: Debt rated A has a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher-rated categories. BBB: Debt rated BBB is regarded as having an adequate capacity to pay interest and repay principal. Whereas it normally exhibits adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for debt in this category than for debt in higher-rated categories. BB, B, CCC, CC: Debt rated BB, B, CCC, and CC is regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB indicates the lowest degree of speculation and CC the highest degree of speculation. While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. C: The rating C is reserved for income bonds on which no interest is being paid. D: Debt rated D is in default, and payment of interest and/or repayment of principal is in arrears. Plus (+) or Minus (-): The ratings from AA to B may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Provisional Ratings: The letter p indicates that the rating is provisional. A provisional rating assumes the successful completion of the project being financed by the bonds being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful and timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of, or the risk of default upon failure of, such completion. The investor should exercise his own judgment with respect to such likelihood and risk. NR: Indicates that no rating has been requested, that there is insufficient information on which to base a rating or that Standard & Poors does not rate a particular type of obligation as a matter of policy. Standard & Poors, Commercial Paper Ratings A Standard & Poors Commercial Paper Rating is a current assessment of the likelihood of timely payment of debt having an original maturity of no more than 365 days. Ratings are graded into four categories, ranging from A for the highest quality obligations to D for the lowest. Ratings are applicable to both taxable and tax-exempt commercial paper. The four categories are as follows: A: Issues assigned the highest rating are regarded as having the greatest capacity for timely payment. Issues in this category are delineated with the numbers1, 2, and 3 to indicate the relative degree of safety. A-1: This designation indicates that the degree of safety regarding timely payment is either overwhelming or very strong. Issues that possess overwhelming safety characteristics will be given a + designation. A-2: Capacity for timely payment on issues with this designation is strong. However, the relative degree of safety is not as high as for issues designated A-1. A-3: Issues carrying this designation have a satisfactory capacity for timely payment. They are, however, somewhat more vulnerable to the adverse effects of changes in circumstances than obligations carrying the highest designations. B: Issues rated B are regarded as having only an adequate capacity for timely payment. However, such capacity may be damaged by changing conditions or short-term adversities. C: This rating is assigned to short-term debt obligations with a doubtful capacity for payment. D: This rating indicates that the issue is either in default or is expected to be in default upon maturity. The Commercial Paper Rating is not a recommendation to purchase or sell a security. The ratings are based on current information furnished to Standard & Poors by the issuer and obtained by Standard & Poors from other sources it considers reliable. The ratings may be changed, suspended, or withdrawn as a result of changes in or unavailability of, such information. Standard & Poors rates notes with a maturity of less than three years as follows: SP-1: A very strong, or strong, capacity to pay principal and interest. Issues that possess overwhelming safety characteristics will be given a + designation. SP-2: A satisfactory capacity to pay principal and interest. SP-3: A speculative capacity to pay principal and interest. ADDITIONAL INFORMATION Additional information about the Fund (including the Funds policy regarding the disclosure of portfolio securities) is available in the Statement of Additional Information dated May 1, 2010, which is incorporated by reference into this prospectus. Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the Funds annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during the last fiscal year. The Statement of Additional Information and the Funds annual and semi-annual reports can be obtained free of charge by writing Principal Funds, P.O. Box 8024, Boston, MA 02266-8024. In addition, the Fund makes its annual and semi-annual reports and Statement of Additional Information available, free of charge, on www.PrincipalFunds.com. To request this and other information about the Fund and to make shareholder inquiries, telephone 1-800-852-4450. Information about the Fund (including the Statement of Additional Information) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-551-8090. Reports and other information about the Fund are available on the EDGAR Database on the Commissions internet site at http:// www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, 100 F Street, N.E., Washington, D.C. 20549-0102. The U.S. government does not insure or guarantee an investment in any of the Accounts. There can be no assurance that the Money Market Account will be able to maintain a stable share price of $1.00 per share. Shares of the Accounts are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, nor are shares of the Accounts federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency. Principal Variable Contracts Funds, Inc. SEC File 811-01944
